    C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10i18 Page 1 of 37 Page ID #:2S27



                                F..ILED
1                       U.S. DI STRICT COURT                                            FILED
                       DISTRI CT OF NEB Rt,S KA                               CLERK. l '.S. DISTRICT COl!RT

2
                           2018 OCT 30 AM IQ: 28                              October 10, 2018
3
                       Of,ic· Or ·1!l[ CL R'                               CE'\'TRAL DL\>lUC:T OF CAUFOR,'<U


4                                              j   RECEIV . .                                    _ DEPL"TY




5
                                                       OC T 3 O 201
6

7                                                           CLERK
                                               ua       l)ISTRICT COURT
                                               ~          ,,,..   ., """
8
                               UNITED STATES DISTRJCT COURT
9                             CENTRAL DISTRJCT OF CALIFORN1A
10

11
                                                         FILED UNDER SEAL
12      Federal Trade Commission,
13                                                       Case No. 18-cv-2104
              Plaintiff,
14
              V.                                         EX PARTE TEMPORARY
15
                                                         RESTRAINING ORDER WITH
16      Jason Cardiff, et al.,                           ASSET FREEZE,
                                                         APPOINTMENT OF A
17
              Defendants.                                TEMPORARY RECEIVER, AND
18                                                       OTHER EQUITABLE RELIEF ,
19
                                                         AND ORDER TO SHOW CAUSE
                                                         WHY A PRELIMINARY
20                                                       INJUNCTION SHOULD NOT
21                                                       ISSUE

22
23
            Plaintiff, the Federal Trade Commission, has filed its Complaint for
24
      Permanent Injunction and Other Equitable Relief pursuant to Section l 3(b) of the
25
      Federal Trade Commission Act ("FTC Act"), 15 U.S.C. § 53(b), the Restore
26
      Online Shoppers' Confidence Act, ("ROSCA"), 15 U.S.C. §§ 8401-8405 , and the
27
      Electronic Fund Transfer Act ("EFTA"), 15 U.S.C. §§ 1693-1693r, and Section 6
28
                                                   1
    C se 5:18-cv-02104-SJO-P LA Document 29 Filed 10/10i18 Page 2 of 37 Page ID #: 2S28




1     of the Telemarketing and Consumer Fraud and Abuse Prevention Act (the
2     "Telemarketing Act"), 15 U.S.C. § 6105, and has moved, pursuant to Fed. R. Civ.
3     P. 65(b ), for a temporary restraining order, asset freeze, other equitable relief, and
4     an order to show cause why a preliminary injunction should not issue against
5     Defendants Jason Cardiff, Eunjung Cardiff, a/k/a Eunjung Lee, a/k/a Eunjung No,
6     Danielle Cadiz, a/k/a Danielle Walker, Redwood Scientific Technologies, Inc.
7     (California), Redwood Scientific Technologies, Inc. (Nevada), Redwood Scientific
8     Technologies, Inc. (Delaware), Identify, LLC, Advanced Men's Institute Prolongz
9     LLC, Run Away Products, LLC, and Carols Place Limited Partnership .
10                                    FINDINGS OF FACT
11            The Court, having considered the Complaint, the ex parte Application for a
12    Temporary Restraining Order, declarations, exhibits, and the memorandum of
13    points and authorities filed in support thereof, and being otherwise advised, finds
14    that:
15            A.    This Court has jurisdiction over the subject matter of this case, and
16    there is good cause to believe that it will have jurisdiction over all parties hereto
17    and that venue in this district is proper.
18            B.    In numerous instances, Defendants have misrepresented the
19    effectiveness of their dissolvable film strip products for smoking cessation, weight
20    loss, and improved male sexual performance, thereby misleading vulnerable
21    consumers. Defendants have then further injured many consumers by placing
22    them on unauthorized continuity plans that resulted in additional charges to their
23    credits cards or withdrawals from their debit accounts. Defendants have also made
24    false earnings claims as part of a multilevel marketing plan, and illegally caused
25    more than one million robocalls to be made to consumers' telephones.
26            C.    There is good cause to believe that Defendants Jason Cardiff, Eunjung
27    Cardiff, Danielle Cadiz, Redwood Scientific Technologies, Inc. (California),
28    Redwood Scientific Technologies, Inc. (Nevada), Redwood Scientific
                                               2
    C se 5:18-cv-02104-SJO-P LA Document 29 Fi!ed 10/10i18 Page 3 of 37 Page lD #:2c 29




1     Technologies, Inc. (Delaware), Identify, LLC, Advanced Men ' s Institute Prolongz
2     LLC, Run Away Products, LLC, and Carols Place Limited Partnership have
3    . engaged in and are likely to engage in acts or practices that violate Sections 5(a)
4     and 12 of the FTC Act, Section 4 of ROSCA, Section 907(a) of EFTA, EFTA 's
5     implementing Regulation E, and the Telemarketing Sales Rule ("TSR"), and that
6     Plaintiff is therefore likely to prevail on the merits of this action. As demonstrated
7     by Defendants' own advertising and communications, consumer complaints,
8     declarations, and the additional documentation filed by the FTC, the Commission
9     has established a likelihood of success in showing that Defendants have
10    deceptively marketed TBX-FREE, Eupepsia Thin, and Prolongz, placed consumers
11    on continuity plans without their prior authorization, charged consumers ' credit
12    cards and debited their bank accounts without authorization, caused robocalls to be
13    made to more than one million consumers to induce the sale of goods or services,
14    and misrepresented the earnings that people who join their multi-level marketing
15    program are likely to make.
16          D.     The FTC is likely to succeed in showing that Corporate Defendants
17    Redwood Scientific Technologies~Inc. (Cal~fornia), Redwood Scientific
18    Technologies, Inc. (Nevada), Redwood Scientific Technologies, Inc. (Delaware),
19    Identify, LLC, Advanced Men' s Institute Prolongz LLC, Run Away Products,
20    LLC, and Carols Place Limited Partnership operate as a common enterprise and are
21    the alter egos of Jason Cardiff and Eunjung Cardiff.
22          E.     There is good cause to believe that immediate and irreparable harm
23    will result from Defendants' ongoing violations of the FTC Act, ROSCA, EFTA
24    and Regulation E, and the TSR unless Defendants are restrained and enjoined by
25    order of this Court.
26          F.     There is good cause to believe that immediate and irreparable damage
27    to the Court' s ability to grant effective final relief for consumers - including
28    monetary restitution, rescission, or disgorgement - will occur from the sale~
                                               3
    C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10i18 Page 4 of 37 Pag e ID #:2S30




1     transfer, destruction or other disposition or concealment by Defendants of their
2     assets or records, unless Defendants are immediately restrained and enjoined by
3     order of this Court; and that, in accordance with Fed. R. Civ. P . 65(b) and Local
4     Rule 7-19 .2, the interests of justice require that this Order be granted without prior
5     notice to Defendants. Thus, there is good cause for relieving Plaintiff of the duty
6     to provide Defendants with prior notice of its Motion for a Temporary Restraining
7     Order.
8              G.    Good cause exists for freezing the assets of all Defendants, appointing
9     a temporary receiver over the Receivership Entities and over the assets of Jason
10    Cardiff and Eunjung Cardiff, pennitting Plaintiff and the Receiver immediate
11    access to the Defendants ' business premises, and pennitting Plaintiff and the
12    Receiver to take expedited discovery .
13             H.    Weighing the equities and considering Plaintiff' s likelihood of
14    ultimate success on the merits, a temporary restraining order with an asset freeze,
15    the appointment of a temporary receiver, immediate access to business premises,
16    expedited discovery, and other equitable relief is in the public interest.
17             I.    This Court has authority to issue this Order pursuant to Section 13(b)
18    of the FTC Act, 15 U.S.C. § 53(b), Federal Rule of Civil Procedure 65 , and the All
19    Writs Act, 28 U.S.C. § 1651.
20             J.    No security is required of any agency of the United States for issuance
21    of a temporary restraining order. Fed. R. Civ. P . 65(c).
22                                        DEFINITIONS
23             For the purpose of this Order, the following definitions shall apply:
24             A.    "Asset" means any legal or equitable interest in, right to, or claim to,
25    any property, wherever located and by whomever held.
26             B.    "Continuity Program" means any plan, arrangement, or system under
27    which a consumer is periodically charged for products or services, without prior
28    notification by the seller before each charge.
                                                4
     C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10i18 Page 5 of 37 Page ID # :2c 31



1            C.     "Corporate Defendant(s)" means Redwood Scientific Technologies,
2      Inc. (California), Redwood Scientific Technologies, Inc. (Nevada), Redwood
3      Scientific Technologies, Inc. (Delaware), Identify, LLC, Advanced Men's Institute
4      Prolongz LLC, Run Away Products, LLC, and Carols Place Limited Partnership,
5      and each of their subsidiaries, affiliates, successors, and assigns.
6            D.     "Defendant(s)" means Corporate Defendants, Jason Cardiff, Eunjung
7      Cardiff, and Danielle Cadiz, individually, collectively, or in any combination.
8            E.     "Document" is synonymous in meaning and equal in scope to the
9      usage of "document" and "electronically stored information" in Federal Rule of
10     Civil Procedure 34(a), Fed. R. Civ. P. 34(a), and includes writings, drawings,
11     graphs, charts, photographs, sound and video recordings, images, Internet sites,
12     web pages, websites, electronic correspondence, including email and instant
13     messages, contracts, accounting data, advertisements, FTP Logs, Server Access
14     Logs, books, written or printed records, handwritten notes, telephone logs,
15     telephone scripts, receipt books, ledgers, personal and business canceled checks
16     and check registers, bank statements, appointment books, computer records,
17     customer or sales databases, and any other electronically stored information,
18     including Documents located on remote servers or cloud computing systems, and
19     other data or data compilations from which infonnation can be obtained directly or,
20     if necessary, after translation into a reasonably usable form . A draft or non-
21     identical copy is a separate document within the meaning of the term .
22           F.     "Electronic Data Host" means any person or entity in the business of
23     storing, hosting, or otherwise maintaining electronically stored information. This
24     includes, but is not limited to, any entity hosting a website or server, and any entity
25     providing "cloud based" electronic storage.
26           G.     "Individual Defendant(s)" means Jason Cardiff, Eunjung Cardiff, and
27     Danielle Cadiz, individually, collectively, or in any combination.
28           H.     ''Negative Option" means, in an offer or agreement to sell or provide
                                                5
     C   se 5:18-cv-02104-SJO-PLA Document 29 Fil ed 10/10i18 Page 6 of 37 Page ID # :2c 32



1        any good or service, a provision under which the consumer's silence or failure to
2        take an affirmative action to reject a good or service or to cancel the agreement is
3        interpreted by the seller or provider as acceptance or continuing acceptance of the
4        offer or agreement.
5              I.     "Person" means a natural person, organization, or other legal entity,
6        including a corporation, partnership, proprietorship, association, cooperative, or
7        any other group or combination acting as an entity.
8              J.     "Preauthorized Electronic Fund Transfer" means an electronic fund
9        transfer authorized in advance to recur at substantially regular intervals.
10             K.     "Receiver" means the temporary receiver appointed in Section XV of
11       this Order and any deputy receivers that shall be named by the temporary receiver.
12             L.     "Receivership Entities" means Corporate Defendants as well as any
13       other entity that has conducted any business related to Defendants' marketing and
14       sale of dissolvable film strips and promotion of the Rengalife multilevel marketing
15       program, including receipt of Assets derived from any activity that is the subject of
16       the Complaint in this matter, and that the Receiver determines is controlled or
17       owned by any Defendant.
18             M.     "Receivership Property" means any Assets, wherever located, that are:
19       (1) owned, controlled, or held by or for the benefit of the Receivership Entities,
20       Jason Cardiff, or Eunjung Cardiff, in whole or in part; (2) in the actual or
21       constructive possession of the Receivership Entities, Jason Cardiff, or Eunjung
22       Cardiff; or (3) owned, controlled, or held by, or in the actual or constructive
23       possession of, or otherwise held for the benefit of, any corporation, partnership,
24       trust, or other entity directly or indirectly owned or controlled by the Receivership
25       Entities, Jason Cardiff, or Eunjung Cardiff, including the Jurikel Family Trust, and
26       Carols Place Trust.
27                                              ORDER
28       I.    PROHIBITED BUSINESS ACTIVITIES
                                                 6
     C se 5:18-cv-02104-SJO-P LA Document 29 Filed 10/10i18 Page 7 of 37 Page ID #:2c 33




1            IT IS THEREFORE ORDERED that Defendants, Defendants ' officers,
2      agents, employees, and attorneys, and all other persons in active concert or
3      participation with them, who receive actual notice of this Order by personal service
4      or otherwise, whether acting directly or indirectly, in connection with the
5      advertising, marketing, promoting, or offering for sale of any goods, services, or
6      programs are temporarily restrained and enjoined from misrepresenting or assisting
7      others in misrepresenting, expressly or by implication:
8            A.     Any material fact about TBX-FREE, Eupepsia Thin, or Prolongz,
9      including, but not limited to:
10                  l.     That TBX-FREE is an effective smoking cessation product;
11                  2.     That TBX-FREE is more effective than either nicotine patches
12                         or nicotine gum in enabling cigarette smokers to stop smoking;
13                  3.     That TBX-FREE enables many cigarette smokers to quit in
14                         seven to ten days ;
15                  4.     That TBX-FREE has an 88% success rate, including among
16                         people who have smoked cigarettes for more than five years;
17                  5.     That smokers should not need to purchase more than one month
18                         ofTBX-FREE;
19                  6.     That clinical studies have been conducted on TBX-FREE, and
20                         have shown that TBX-FREE is an effective smoking cessation
21                         product;
22                  7.     That TBX-FREE has been proven in clinical studies to be more
23                         effective than nicotine patches or nicotine gum in enabling
24                         smokers to stop smoking;
25                  8.     That clinical studies of TBX-FREE conducted on 10,600 people
26                         have shown that TBX-FREE has an "88% success rate";
27                  9.     That The New England Journal of Medicine ("NEJM"),
28                        Harvard Health Publications, and Johns Hopkins University
                                                 7
     C se 5:18-cv-02104-SJO-PLA Document 29 . Filed 10/10i18 Page 8 of 37 Page ID # :2c34




1                         have published clinical studies proving that TBX-FREE is an
2                         effective smoking cessation product;
3                  10 .   That NEJM' s clinical studies showed that TBX-FREE is ten
4                         times more effective for smoking cessation than nicotine
5                         replacement therapy;
6                  11.    That Eupepsia Thin is an effective appetite suppressant and
7                         weight loss aid;
8                  12.    That Eupepsia Thin starts working in less than 20 seconds, and
9                         suppresses a user' s appetite within minutes;
10                 13 .   That Eupepsia Thin enables users to lose 10, 20, or even 100
11                        pounds without dieting, giving up their favorite foods , or
12                        increasing their exercise;
13                 14.    That Eupepsia Thin users can lose 15 pounds their first month
14                        without dieting or changing their food or lifestyle;
15                 15.    That Eupepsia Thin users can lose as much as 20 pounds in one
16                        month and as much as 50 pounds in three months;
17                 16 .   That Eupepsia Thin is more effective at causing weight loss
18                        than conventional calorie reduction and meal plans;
19                 17.    That Eupepsia Thin enables consumers to avoid gaining back

20                        weight they lose, without any lifestyle changes.
21                 18 .   That clinical studies have been conducted on EupepsiaThin and

22                        those studies show that it is an effective appetite suppressant
23                        and weight loss aid;
24                 19 .   That Prolongz substantially increases ejaculation control and
25                        the duration of sex;
26                 20.    That Prolongz treats or prevents premature ejaculation;
27                 21.    That Prolongz is clinically proven to increase ejaculation
28                        control and the duration of sex for more than 97 % of users;
                                              8
     C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10i18 Page 9 of 37 Page ID #: 2S35




1                   22.     That Eupepsia Thin is made in the United States;
2                   23.     That individuals appearing in advertising for Eupepsia Thin
3                           used that product successfully to lose weight; and
4                   24 .    That consumers who are not satisfied with the product they
5                           purchased will get their money back;
6            B.     Any material fact about any multi-level marketing plan, including, but
7                   not limited to, the income that participants in the plan are likely to
8                   earn; and
9            C.     Any other fact material to consumers concerning any good or service,
10                  such as: the total costs; any material restrictions, limitations, or
11                  conditions; or any material aspect of its performance, efficacy, nature,
12                  or central characteristics.
13     II.   PROHIBITIONS AGAINST UNFAIR AND DECEPTIVE NEGATIVE
14           OPTION MARKETING PRACTICES
15           IT IS FURTHER ORDERED that Defendants, Defendants' officers,
16     agents, employees, and attorneys, and all other persons in active concert or
17     participation with any of them, who receive actual notice of this Order, whether
18     acting directly or indirectly, in connection witl1 the sale of any good or service are
19     temporarily restrained and enjoined from charging, causing to be charged,
20     assisting others in charging, or attempting to charge any consumer in any sale of a
21     good or service sold through a negative option without:
22           A.     Clearly and conspicuously disclosing all material tenns of the
23     negative option features before obtaining the consumer' s billing information;
24           B.     Obtaining a consumer' s express informed consent, written or similarly
25     authorized, to the negative option features before making any charge; and
26           C.     Providing a simple mechanism for a consumer to stop recurring
27     charges from being placed on the consumer's credit card, debit card, or other
28     financial account.
                                                  9
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 10 of 37 Page ID #:2. 36




1    III.   PROHIBITIONS AGAINST UNAUTHORIZED CHARGES
2           IT IS FURTHER ORDERED that Defendants, Defendants' officers,
3    agents, employees, and attorneys, and all other persons in active concert or
4    participation with any of them, who receive actual notice of this Order, whether
5    acting directly or indirectly, are temporarily restrained and enjoined from charging,
6    causing to be charged, assisting others in charging, or attempting to charge any
7    consumer for any good or service without first obtaining the consumer' s express
8    informed consent, written or similarly authorized, to the charge.
9    IV.    PROHIBITIONS AGAINST DEBITING CONSUMERS' BANK
10          ACCOUNTS WITHOUT AUTHORIZATION
11          IT IS FURTHER ORDERED that Defendants, Defendants' officers,
12   agents, employees, and attorneys, and all other persons in active concert or
13   participation with any of them, who receive actual notice of this Order, whether
14   acting directly or indirectly, in connection with the sale of any good or service, are
15   temporarily restrained and enjoined from:
16          A.    Failing to timely obtain written authorization signed or similarly
17   authenticated by the consumer for any Preauthorized Electronic Fund Transfer
18   from a consumer' s account before initiating any Preauthorized Electronic Fund
19   Transfer; and
20          B.    Failing to provide to the consumer a copy of a valid written
21   authorization signed or similarly authenticated by the consumer for any
22   Preauthorized Electronic Fund Transfer from a consumer' s account.
23
24   V.     PROHIBITION OF PRERECORDED MARKETING CALLS
25          IT IS FURTHER ORDERED that Defendants, Defendants' officers,
26   agents, employees, and attorneys, and all other persons in active concert or
27   participation with any of them , who receive actual notice of this Order, whether
28   acting directly or indirectly, are hereby temporarily restrained and enjoined from
                                             10
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 11 of 37 Page ID #:2. 37




1    initiating or causing the initiation of outbound telephone calls delivering
2    prerecorded messages to induce the sale of goods or services.
3    VI.   PROHIBITION ON RELEASE OF CUSTOMER INFORMATION
4          IT IS FURTHER ORDERED that Defendants, Defendants' officers,
5    agents, employees, and attorneys, and all other persons in active concert or
6    participation with any of them, who receive actual notice of this Order, whether
7    acting directly or indirectly, are hereby temporarily restrained and enjoined from:
8          A.     Selling, renting, leasing, transferring, or otherwise disclosing, the
9    name, address, birth date, telephone number, email address, credit card number,
1o   bank account number, Social Security number, or other financial or identifying
11   information of any person that any Defendant obtained in connection with any
12   activity that pertains to the subject matter of this Order; and
13         B.     Benefitting from or using the name, address, birth date, telephone
14   number, email address, credit card number, bank account number, Social Security
15   number, or other financial or identifying information of any person that any
16   Defendant obtained in connection with any activity that pertains to the subject
17   matter of this Order.
18         Provided, however, that Defendants may disclose such identifying
19   information to a law enforcement agency, to their attorneys as required for their
20   defense, as required by any law, regulation, or court order, or in any filings ,
21   pleadings or discovery in this action in the manner required by the Federal Rules of
22   Civil Procedure and by any protective order in the case.
23

24   VII. ASSET FREEZE
25         IT IS FURTHER ORDERED that Defendants and tl1eir officers, agents,
26   employees, and attorneys, and all other persons in active concert or participation
27   with any of them, who receive actual notice of tl1is Order, whether acting directly
28   or indirectly, are hereby temporarily restrained and enjoined from :
                                             11
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 12 of 37 Page ID #:2. 38




1          A.     Transferring, liquidating, converting, encumbering, pledging, loaning,
2    selling, concealing, dissipating, disbursing, assigning, relinquishing, spending,
3    withdrawing, granting a lien or security interest or other interest in, or otherwise
4    disposing of any Assets that are:
5                 1.     Owned or controlled, directly or indirectly, by any Defendant,
6                        including, but not limited to, those for which a Defendant is a
7                        signatory on the account;
8                 2.     Held, in part or in whole, for tl1e benefit of any Defendant;
9                 3.     In the actual or constructive possession of any Defendant; or
10                4.     Owned or controlled by, in the actual or constructive possession
11                       of, or otherwise held for the benefit of, any corporation,
12                       partnership, asset protection trust, or other entity that is directly
13                       or indirectly owned, managed or controlled by any Defendant.
14         B.     Opening or causing to be opened any safe deposit boxes, commercial
15   mail boxes, or storage facilities titled in the name of any Defendant or subject to
16   access by any Defendant, except as necessary to comply with written requests from
17   the Receiver acting pursuant to its authority under this Order;
18         C.     Incurring charges or cash advances on any credit, debit, or ATM card
19   issued in the name, individually or jointly, of any Corporate Defendant or any
20   corporation, partnership, or other entity directly or indirectly owned, managed, or .
21   controlled by any Defendant, or of which any Defendant is an officer, director,
22   member, or manager. This includes any corporate bankcard or corporate credit
23   card account for which any Defendant is, or was on the date that this Order was
24   signed, an autl1orized signer; or
25         D.     Cashing any checks or depositing any money orders or cash received
26   from consumers, clients, or customers of any Defendant;
27   The Assets affected by this Section shall include: (1) all Assets of Defendants as
28   of the time this Order is entered; and (2) Assets obtained by Defendants after this
                                              12
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 13 of 37 Page ID #:2. 39




 1    Order is entered if those Assets are derived from any activity that is the subject of
2     the Complaint in this matter or that is prohibited by this Order; and (3) all Assets
3     owned or controlled, directly or indirectly, by Jason Cardiff, Eunjung Cardiff, the
4     Jurikel Family Trust, or Carols Place Trust. This Section does not prohibit any
5     transfers to the Receiver or repatriation of foreign Assets specifically required by
6     this Order.
7     VIII. DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES
8           IT IS FURTHER ORDERED that any financial or brokerage institution,
9     Electronic Data Host, credit card processor, payment processor; merchant bank,
10    acquiring bank, independent sales organization, third party processor or vendor,
11    payment gateway, insurance company, business entity, or person who receives
12    actual notice of this Order (by service or otherwise) that:
13                  (a)   has held, controlled, or maintained custody, through an account
14                        or otherwise, of any Document on behalf of any Defendant or
15                        any Asset tl1at has been owned or controlled, directly or
16                        indirectly, by any Defendant; held, in part or in whole, for the
17                        benefit of any Defendant; in the actual or constructive
18                        possession of any Defendant; or owned or controlled by, in the
19                        actual or constructive possession of, or otherwise held for the

20                        benefit of, any corporation, partnership, asset protection trust,

21.                       or other entity that is directly or indirectly owned, managed or

22                        controlled by any Defendant;
23                  (b)   has held, controlled, or maintained custody, through an account
24                        or otherwise, of any Document or Asset associated with credits,
25                        debits, or charges made on behalf of any Defendant, including
26                        reserve funds held by payment processors, credit card
27                        processors, merchant banks, acquiring banks, independent sales
28
                                              13
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 14 of 37 Page ID #:2, 40




1                       organizations, third party processors or vendors, payment
2                        gateways, insurance companies, or other entities; or
3                 (c)   has extended credit to any Defendant, including through a credit
4                        card account, shall:
5         . A.    Hold, preserve, and retain within its control and prohibit the
6    withdrawal, removal, alteration, assignment, transfer, pledge, encumbrance,
7    disbursement, dissipation, relinquishment, conversion, sale, or other disposal of
8    any such Document or Asset, as well as all Documents or other property related to
9    such Assets, except by further order of this Court;
10         B.     Deny any person, except the Receiver, access to any safe deposit box,
11   commercial mail box, or storage facility that is titled in the name of any Defendant,
12   either individually or jointly, or otherwise subject to access by any Defendant;
13         C.     Provide Plaintiffs counsel and the Receiver, within tlrree (3) days of
14   receiving a copy of this Order, a sworn statement setting forth :
15                1.     The identification number of each such account or Asset;
16                2.     The balance of each such account, or a description of tl1e nature
17                      and value of each such Asset as of tl1e close of business on the
18                       day on which this Order is served, and, if the account or otl1er

19                      Asset has been closed or removed, tl1e date closed or removed,

20                      the total funds removed in order to close the account, and the

21                      name of the person or entity to whom such account or other

22                      Asset was remitted; and
23                3.     The identification of any safe deposit box, commercial mail

24                      box, or storage facility tl1at is either titled in the name,
25                       individually or jointly, of any Defendant, or is otherwise subject

26                      to access by any Defendant; and
27         D.     Upon tlie request of Plaintiffs counsel or the Receiver, promptly
28   provide Plaintiff' s counsel and the Receiver with copies of all records or other
                                                14
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 15 of 37 Page ID #:2. 41




1    Documents pertaining to any account covered by this Section or Asset, including
2    originals or copies of account applications, account statements, signature cards,
3    checks, drafts, deposit tickets, transfers to and from the accounts, including wire
4    transfers and wire transfer instructions, all other debit and credit instruments or
5    slips, currency transaction reports, 1099 forms , and all logs and records pertaining
6    to safe deposit boxes, commercial mail boxes, and storage facilities .
7    Provided, however, that this Section does not prohibit any transfers to the Receiver
8    or repatriation offoreign Assets specifically required by this Order.
9    IX.   FINANCIAL DISCLOSURES
10         IT IS FURTHER ORDERED that each Defendant, within five (5) days of
11   service of this Order upon them, shall prepare and deliver to Plaintiffs counsel and
12   the Receiver:
13         A.     Completed financial statements on the forms attached to this Order as
14   Attachment A (Financial Statement of Individual Defendant) for each Individual
15   Defendant, and Attachment B (Financial Statement of Corporate Defendant) for
16   each Corporate Defendant and for Carols Place Trust and the Jurikel Family Trust;
17   and
18         B.     Completed Attachment C (IRS Form 4506, Request for Copy of a
19   Tax Return) for each Individual Defendant and Corporate Defendant.
20
21

22

23   X.    FOREIGN ASSET REPATRIATION
24         IT IS FURTHER ORDERED that within five (5) days following the
25   service of this Order, Jason Cardiff, Eunjung Cardiff, Carols Place Trust, and each
26   Corporate Defendant shall:
27         A.     Provide Plaintiff' s counsel and the Receiver with a full accounting,
28   verified under oath and accurate as of the date of this Order, of all Assets,
                                             15
 C se 5:18-cv-02 104-SJO-PLA Document 29 Filed 10/10/18 Page 16 of 37 Page ID #:2. 42



1    Documents, and accounts outside of the United States that are: (1) titled in the
2    name, individually or jointly, of any Defendant; (2) held by any person or entity
3    for the benefit of any Defendant or for the benefit of, any corporation, partnership,
4    asset protection trust, or other entity that is directly or indirectly owned, managed
5    or controlled by any Defendant; or (3) under the direct or indirect control, whetl1er
6    jointly or singly, of any Defendant;
7           B.     Take all steps necessary to provide the Receiver and Plaintiffs
8    counsel access to all Documents and records tl1at may be held by tl1ird parties
9    located outside of the territorial United States of America, including signing the
10   Consent to Release of Financial Records appended to tl1is Order as Attachment D.
11          C.     Transfer to the territory of the United States and deliver to the
12   Receiver all Documents and Assets located in foreign countries that are: (1) titled
13   in tl1e name, individually or jointly, of any Defendant, or any trust or otl1er entity
14   for which any Defendant is a beneficiary or trustee; (2) held by any person or
15   entity for the benefit of any Defendant or for the benefit of any corporation,
16   partnership, asset protection trust, or otl1er entity that is directly or indirectly
17   owned, managed or controlled by any Defendant; or (3) under tlie direct or indirect
18   control, whether jointly or singly, of any Defendant; and
19          D.     The same business day as any repatriation, (1) notify the Receiver and
20   Plaintiff's counsel of the name and location of the financial institution or other
21   entity that is the recipient of such Documents or Assets; and (2) serve this Order on
22   any such financial institution or other entity .
23   XI.    NON-INTERFERENCE WITH ASSET FREEZE AND
24          REPATRIATION
25          IT IS FURTHER ORDERED that Defendants, Defendants' officers,
26   agents, employees, and attorneys, and all other persons in active concert or
27   participation with any of them, who receive actual notice of this Order, whether
28   acting directly or indirectly, are hereby temporarily restrained and enjoined from
                                               16
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 17 of 37 Page ID #:2. 43




1    taking any action, directly or indirectly, which may result in the encumbrance,
2    transfer, relocation, or dissipation of domestic or foreign Assets, or in the
3    hindrance of the repatriation required by this Order, including, but not limited to:
4           A.     Sending any communication or engaging in any other act, directly or
5    indirectly, that results in a determination by a foreign tn1stee or other entity that a
6    "duress" event has occurred under the terms of a foreign trust agreement until such
7    time that all Defendants ' Assets have been fully repatriated pursuant to this Order;
8    or
9           B.    Notifying any trustee, protector, or other agent of any foreign tn1st or
1o   other related entities of either the existence of this Order, or of the fact that
11   repatriation is required pursuant to a court order, until such time that all
12   Defendants' Assets have been fully repatriated pursuant to this Order.
13   XII. CONSUMER CREDIT REPORTS
14          IT IS FURTHER ORDERED that Plaintiff may obtain credit reports
15   concerning any Defendants pursuant to Section 604(a)(l) of the Fair Credit
16   Reporting Act, 15 U .S.C. 168lb(a)(l), and that, upon written request, any credit
17   reporting agency from which such reports are requested shall provide them to
18   Plaintiff.
19   XIII. PRESERVATION OF RECORDS
20          IT IS FURTHER ORDERED that Defendants, Defendants ' officers ,
21   agents, employees, and attorneys, and all other persons in active concert or
22   participation with any of them, who receive actual notice of this Order, whether
23   acting directly or indirectly, are hereby temporarily restrained and enjoined from :
24          A.    Destroying, erasing, falsifying, writing over, mutilating, concealing,
25   altering, transferring, or otherwise disposing of, in any manner, directly or
26   indirectly, Documents that relate to : (1) the business, business practices, Assets, or
27   business or personal finances of any Defendant; (2) the business practices or
28   finances of entities directly or indirectly under the control of any Defendant; or (3)
                                              17
    C se 5:18-cv-02 104-SJO- PLA Document 29 , Filed 10/10/18 Page 18 of 37 Page ID #:2. 44




1      the business practices or finances of entities directly or indirectly under common
2      control with any other Defendant; and
3            B.     Failing to create and maintain Documents that, in reasonable detail,
4      accurately, fairly , and completely reflect Defendants ' incomes, disbursements,
5      transactions, and use of Defendants ' Assets.
6      XIV. REPORT OF NEW BUSINESS ACTIVITY
7            IT IS FURTHER ORDERED that Defendants, Defendants ' officers,
8      agents, employees, and attorneys, and all other persons in active concert or
9      participation with any of them, who receive actual notice of this Order, whether
10     acting directly or indirectly, are hereby temporarily restrained and enjoined from
11     creating, operating, or exercising any control over any business entity, whether
12     newly formed or previously inactive, including any partnership, limited
13     partnership, joint venture, sole proprietorship, or corporation, without first
14     providing Plaintiffs counsel and the Receiver with a written statement disclosing:
15     (1) the name of the business entity; (2) the address and telephone number of the
16     business entity; (3) the names of the business entity's officers, directors, principals,
17     managers, and employees; and (4) a detailed description of the business entity' s
18     intended activities.
19

20
21

22     XV. TEMPORARY RECEIVER
23           IT IS FURTHER ORDERED that Robb Evans & Associates, LLC is
24     appointed as temporary receiver of the Receivership Entities and of the assets of
25     Jason Cardiff and Eunjung Cardiff that are:
26                  1.        Owned, controlled or held by or for the benefit of Jason Cardiff
27                            or Eunjung Cardiff, in whole or in part;
28
                                                 18
    C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 19 of 37 Page ID #:2. 45




1                   2.    In the actual or constn1cti ve possession of Jason Cardiff or
2                         Eunjung Cardiff; or
3                   3.    Owned, controlled or held by, or in the actual or constructive
4                         possession of, or otherwise held for the benefit of, any
5                         corporation, partnership, trust, or other entity directly or
6                         indirectly owned or controlled by Jason Cardiff or Eunjung
7                         Cardiff;
8     with full powers of an equity receiver. The Receiver shall be solely the agent of
9     this Court in acting as Receiver under this Order.
10    XVI. DUTIES AND AUTHORITY OF RECEIVER
11           IT IS FURTHER ORDERED that the Receiver is directed and authorized
12    to accomplish the following:
13           A.     Assume full control of the Receivership Entities by removing, as the
14    Receiver deems necessary or advisable, any director, officer, independent
15     contractor, employee, attorney, or agent of any Receivership Entity from control
16     of, management of, or participation in, the affairs of the Receivership Entity;
17           B.     Take exclusive custody, control, and possession of all Assets and
18    Documents of, or in the possession, custody, or under the control of, any
19    Receivership Entity and all Assets of Jason Cardiff and Eunjung Cardiff covered
20    by Part XV of this Order, wherever situated, except for real property used as the
21    residence of Jason Cardiff and Eunjung Cardiff;
22
23           C.     Take exclusive custody, control, and possession of all Documents or
24    Assets associated with credits, debits, or charges made on behalf of any
25    Receivership Entity, wherever situated, including reserve funds held by payment
26    processors, credit card processors, merchant banks, acquiring banks, independent
27     sales organizations, third party processors, payment gateways, insurance
28     companies, or other entities;
                                              19
 C   se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 20 of 37 Page ID #:2. 46



1          D.     Conserve, hold, manage, and prevent the loss of all Receivership
2    Property, and perform all acts necessary or advisable to preserve the value of those
3    Assets. The Receiver shall assume control over the income and profits therefrom
4    and all sums of money now or hereafter due or owing to the Receivership Entities .
5    The Receiver shall have full power to sue for, collect, and receive, all Receivership
6    Property and all Assets of other persons or entities whose interests are now under
7    the direction, possession, custody, or control of, the Receivership Entities or of
8    Jason Cardiff or Eunjung Cardiff. Provided, however, that the Receiver shall not
9    attempt to collect any amount from a ·consumer if the Receiver believes the
1o   consumer's debt to the Receivership Entities has resulted from the deceptive acts
11   or practices or other violations of law alleged in the Complaint in this matter,
12   without prior Court approval;
13         E.     Take exclusive custody, control, and possession of the following
14   valuable articles in the possession, custody, or under the control of, Defendants
15   Jason Cardiff, Eunjung Cardiff, or Carols Place Limited Partnership, wherever
16   located:
17                1.    Ladies 14K yellow gold and diamond ring . Insured for
18                       $11,813.
19                2.    Ladies diamond pendent setting 14 KT. Insured for $23 ,730.

20                3.    Ladies Diamond Sh1d Earrings. Insured for $34,125 .

21                4.    Ladies Diamond Fancy Ring. Insured for $31,763.
22                5.    Mens Roadster SM WG/WG Paved Bezel. Insured for
23                       $32,550.
24                6.    Ladies handmade platinum diamond bracelet. Insured for
25                       $46,725
26                7.    Mens GTS 18KT white gold Daytona Rolex. Insured for
27                       $42,000.
28
                                             20
 C   se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 21 of 37 Page ID #: 2. 4 7



1                8.     5.08 ct round diamond I color S12 Clarity EGL platinum ring.
2                       Insured for $102,076 .
3                9.     Mens Rolex Yacht-Master 18K gold watch. Insured for
4                       $14,125 .
5                10.    Ladies Love Bra yellow gold 4 dia[] 17 cm. Insured for $9,819.
6                11 .   Ladies yellow gold ring, Serial #UD0824. Insured for $2,284 .
7                12     Ladies fancy diamond bracelet. Insured for $39,397 .
8                13.    Mens Rolex watch 18KT gold Pearhnaster. Insured for
9                       $33,180.
10               14.    Tiffany pearl bracelet. Insured for $3 ,166 .
11               15.    Ladies emerald and diamond ring. Insured for $24 ,856.
12               16.    IWC Portofino moon phase watch. Insured for $8,000.
13               17.    Pre-owner Ladies stainless steel Patek Phili [ppe]. Insured for
14                      $8,145 .
15               18.    Rolex Vintage Thund[er]. Insured for $9,000.
16               19.    Stuart Moore "Aronade" platinum diamond. Insured for
17                      $12,650 .
18               20.    Peter Philippe annual calendar wristwatch. Insured for
19                      $41 ,300 .
20               21.    18K yellow gold Tiffany Diamond Bracelet. #B0164 . Insured
21                      for $7 ,600.
22               22 .   "Living Room" Artist Romero Britto. Insured for $12,600 .
23               23.    Hermes Birkin bag, size 35 (Togo leather; in Sienna color).
24                      Insured for $20,000.
25               24.    Hermes Birkin bag, size 35 (Togo leather; Curry). Insured for
26                      $20,000
27               25.    Ladies ring round center stone 8.5 cts, VS2 with diamonds.
28                      Insured for $532,000 .
                                            21
 C se 5:18-cv-02104-SJO-PLA Docum ent 29 Filed 10/10/18 Page 22 of 37 Page ID #: 2. 48




1                 26.   MenOCOs Patek Philippe gold calendar watch model 50351.
2                        Insured for $28,500.
3    Defendants Jason Cardiff and Eunjung Cardiff shall deliver all of the foregoing
4    articles to the Receiver at a place and time to be determined by the Receiver.
5          F.     Obtain, conserve, hold, manage, and prevent the loss of all Documents
6    of the Receivership Entities, and perform all acts necessary or advisable to
7    preserve such Documents. The Receiver shall: divert mail; preserve all
8    Documents of the Receivership Entities that are accessible via electronic means
9    (such as online access to financial accounts and access to electronic documents
1o   held onsite or by Electronic Data Hosts, by changing usemames, passwords or
11   other log-in credentials; take possession of all electronic Documents of the
12   Receivership Entities stored onsite or remotely; take whatever steps necessary to
13   preserve all such Documents; and obtain the assistance of the FTC's Digital
14   Forensic Unit for the purpose of obtaining electronic documents stored onsite or
15   remotely.
16         G.     Choose, engage, and employ attorneys, accountants, appraisers, and
17   other independent contractors and technical specialists, as the Receiver deems
18   advisable or necessary in the performance of duties and responsibilities under the
19   authority granted by this Order;
20         H.     Make payments and disbursements from the receivership estate that
21   are necessary or advisable for carrying out the directions of, or exercising the
22   authority granted by, this Order, and to incur, or authorize the making of, such
23   agreements as may be necessary and advisable in discharging his or her duties as
24   Receiver. The Receiver shall apply to the Court for prior approval of any payment
25   of any debt or obligation incurred by the Receivership Entities prior to the date of
26   entry of this Order, except payments that the Receiver deems necessary or
27   advisable to secure Assets of the Receivership Entities, such as rental payments;
28
                                             22
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 23 of 37 Page ID #:2. 49




1          I.      Take all steps necessary to secure and take exclusive custody of each
2    location from which the Receivership Entities operate their businesses. Such steps
3    may include, but are not limited to, any of the following, as the Receiver deems
4    necessary or advisable: (1) securing the location by changing the locks and alarm
5    codes and disconnecting any Internet access or other means of access to the
6    computers, servers, internal networks, or other records maintained at that location;
7    and (2) requiring any persons present at the location to leave the premises, to
8    provide the Receiver with proof of identification, and/or to demonstrate to the
9    satisfaction of the Receiver that such persons are not removing from the premises
10   Documents or Assets of the Receivership Entities, including, but not limited to,
11   telephones, computers, and tablets paid for by the Receivership Entities. Law
12   enforcement personnel, including, but not limited to, police or sheriffs, may assist
13   the Receiver in implementing these provisions in order to keep the peace and
14   maintain security. If requested by the Receiver, the United States Marshal will
15   provide appropriate and necessary assistance to the Receiver to implement this
16   Order and is authorized to use any necessary and reasonable force to do so;
17         J.      Take all steps necessary to prevent the modification, destn1ction, or
18   erasure of any web page or website registered to and operated, in whole or in part,
19   by any Defendants, and to provide access to all such web page or websites to
20   Plaintiffs representatives, agents, and assistants, as well as Defendants and their
21   representatives;
22         K.      Enter into and cancel contracts and purchase insurance as advisable or
23   necessary ;
24         L.      Prevent the inequitable distribution of Assets and determine, adjust,
25   and protect the interests of consumers who have transacted business with the
26   Receivership Entities;
27

28
                                             23
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 24 of 37 Page ID #:2. 50




1          M.     Make an accounting, as soon as practicable, of the Assets and
2    financial condition of the receivership and file the accounting with the Court and
3    deliver copies thereof to all parties;
4          N.     Institute, compromise, adjust, appear in, intervene in, defend, dispose
5    of, or otherwise become party to any legal action in state, federal or foreign courts
6    or arbitration proceedings as the Receiver deems necessary and advisable to
7    preserve or recover the Assets of the Receivership Entities, or to carry out the
8    Receiver' s mandate under this Order, including, but not limited to, actions
9    challenging fraudulent or voidable transfers;
10         0.     Issue subpoenas to obtain Documents and records pertaining to the
11   Receivership, and conduct discovery in this action on behalf of the receivership
12   estate, in addition to obtaining other discovery as set forth in this Order;
13         P.     Open one or more bank accounts at designated depositories for funds
14   of the Receivership Entities. The Receiver shall deposit all funds of the
15   Receivership Entities in such designated accounts and shall make all payments and
16   disbursements from the receivership estate from such accounts. The Receiver shall
17   serve copies of monthly account statements -on all parties;
18         Q.     Maintain accurate records of all receipts and expenditures incurred as
19   Receiver;
20         R.     Allow Plaintiffs' representatives, agents, and assistants, as well as
21   Defendants' representatives and Defendants themselves, reasonable access to the
22   premises of the Receivership Entities, or any other premises where the
23   Receivership Entities conduct business. The purpose of this access shall be to
24   inspect and copy any and all books, records, Documents, accounts, and other
25   property owned by, or in the possession of, the Receivership Entities or their
26   agents. The Receiver shall have the discretion to determine the time, manner, and
27   reasonable conditions of such access ;
28
                                              24
    C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 25 of 37 Page ID #:2. 51




1               S.   Allow Plaintiffs' representatives, agents, and assistants, as well as
2     Defendants and their representatives reasonable access to all Documents in the
3     possession, custody, or control of the Receivership Entities;
4               T.   Cooperate with reasonable requests for information or assistance from
5      any state or federal civil or criminal law enforcement agency;
6            U.      Suspend business operations of the Receivership Entities if in the
7     judgment of the Receiver such operations cannot be continued legally and
8     profitably;
9               V.   If the Receiver identifies a nonparty entity as a Receivership Entity,
1o    promptly notify the entity as well as the parties, and inform the entity that it can
11     challenge the Receiver' s detennination by filing a motion with the Court.
12    Provided, however, that the Receiver may delay providing such notice until the
13    Receiver has established control of the nonparty entity and its assets and records, if
14    the Receiver determines that notice to the entity or the parties before the Receiver
15     establishes control over the entity may result in the destruction of records,
16     dissipation of assets, or any other obstruction of the Receiver' s control of the
17    entity;
18           W.      If in the Receiver's judgment the business operations cannot be
19     continued legally and profitably, take all steps necessary to ensure that any of the
20    Receivership Entities' web pages or websites relating to the activities alleged in the
21     Complaint cannot be accessed by the public, or are modified for consumer
22     education and/or informational purposes, and take all steps necessary to ensure that
23     any telephone numbers associated with the Receivership Entities cannot be
24     accessed by the public, or are answered solely to provide consumer education or
25    information regarding the status of operations; and
26           X.      Report to this Court on or before the date set for the hearing to Show
27     Cause regarding the Preliminary Injunction or as otherwise directed by the Court,
28    regarding: (1) the steps taken by the Receiver to implement the terms of the Order;
                                                25
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 26 of 37 Page ID #:2. 52




1    (2) the value of all assets and sum of all liabilities of the Receivership Entities; (3)
2    the steps the Receiver intends to take in the future to protect receivership assets,
3    recover receivership assets from third parties, and adjust receivership liabilities; (4)
4    the Receiver's opinion on whether any portion of the business of any of the
5    Receivership Entities can continue to operate legally and profitably; and (5) any
6    other matters that the Receiver believes should be brought to the Court's attention.
7    XVII. TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER
8          IT IS FURTHER ORDERED that Defendants and any other person with
9    possession, custody or control of (1) property of, or records relating to, the
10   Receivership Entities or (2) the Assets of Jason Cardiff or Eunjung Cardiff or any
11   trusts for which they are beneficiaries or tn1stees, shall, upon notice of this Order
12   by personal service or otherwise, fully cooperate with and assist the Receiver in
13   taking and maintaining possession, custody, or control of the Assets and
14   Documents of the Receivership Entities and the Assets of Jason Cardiff or Eunjung
15   Cardiff and immediately provide, transfer, or deliver to the Receiver possession,
16   custody, and control of, the following:
17         A.     All Assets held by or for the benefit of the Receivership Entities or of
18   Jason Cardiff or Eunjung Cardiff, except for real property used as the residence of
19   Jason Cardiff and Eunjung Cardiff;
20         B.     All Documents or Assets associated with credits, debits, or charges
21   made on behalf of any Receivership Entity, wherever situated, including reserve
22   funds held by payment processors, credit card processors, merchant banks,
23   acquiring banks, independent sales organizations, third party processors, payment
24   gateways, insurance companies, or other entities;
25         C.     All Documents of or pertaining to the Receivership Entities or to the
26   Assets of Jason Cardiff or Eunjung Cardiff;
27         D.     All computers, electronic devices, mobile devices, and machines used
28   to conduct the business of the Receivership Entities;
                                               26
    C se 5:18-cv-02104-SJO-PLA Document 29 Filecl 10/10/18 Page 27 of 37 Page ID #:2 . 53




1            E.     All Assets and Documents belonging to other persons or entities
2      whose interests are under the direction, possession, custody, or control of the
3      Receivership Entities; and
4            F.     All keys, codes, user names, passwords, and all other means of
5      authentication necessary to gain or to secure access to any Assets or Documents of
6      or pertaining to the Receivership Entities, including access to their business
7      premises, means of communication, mobile phones, accounts, computer systems
8      ( onsite and remote), Electronic Data Hosts, or other property .

9            In the event that any person or entity fails to deliver or transfer any Asset,
1o    Document, or otherwise fails to comply with any provision of this Section, the
11    Receiver may file an Affidavit of Non-Compliance regarding the failure and a
12     motion seeking compliance or a contempt citation.
13     XVIII.       PROVISION OF INFORMATION TO RECEIVER
14           IT IS FURTHER ORDERED that Receivership Entities and Jason Cardiff
15     and Eunjung Cardiff shall immediately provide to the Receiver:
16           A.     A list of all Assets and accounts of the Receivership Entities that are
17    held in any name other than the name of a Receivership Entity, or by any person or
18     entity other than a Receivership Entity;
19           B.     A list of all Assets and accounts of Jason Cardiff and Eunjung Cardiff
20     that are held in any name other than their own names, or by any person or entity
21     other than themselves;
22           C.     A list of all agents, employees, officers, attorneys, servants and those
23    persons in active concert and participation with the Receivership Entities, or who
24    have been associated or done business with the Receivership Entities; and
25           D.     A description of any documents covered by attorney-client privilege
26     or attorney work product, including files where such documents are likely to be
27     located, authors or recipients of such documents, and search tenns likely to
28     identify such electronic documents.
                                               27
 C se 5:18-cv-02104-SJO-PLA Docu ment 29 Filed 10/10/18 Page 28 of 37 Page ID #:2. 54




1    XIX. COOPERATION WITH THE RECEIVER
2          IT IS FURTHER ORDERED that Defendants, Receivership Entities,
3    Defendants' or Receivership Entities' officers, agents, employees, and attorneys,
4    all other persons in active concert or participation with any of them, and any other
5    person with possession, custody, or control of:
6                 1.    Receivership Property or records relating to Receivership
7                       Property; or
8                 2.    Other records relating to the Receivership Entities;
9    who receive actual notice of this Order shall fully cooperate with and assist the
10   Receiver. This cooperation and assistance shall include, but is not limited to,
11   providing information to the Receiver that the Receiver deems necessary to
12   exercise the authority and discharge the responsibilities of the Receiver under this
13   Order; providing any keys, codes, user names, passwords, and all other means
14   required to access any computers, electronic devices, mobile devices, machines
15   (onsite or remotely), and any cloud account (including specific method to access
16   account) or electronic file in any medium; advising all persons who owe money to
17   any Receivership Entity that all debts should be paid directly to the Receiver; and
18   transferring funds at the Receiver' s direction and producing records related to the
19   Receivership Property and sales of the Receivership Entities.
20   XX. NON-INTERFERENCE WITH THE RECEIVER
21         IT IS FURTHER ORDERED that Defendants, Receivership Entities,
22   Defendants ' or Receivership Entities' officers, agents, employees, attorneys, and
23   all other persons in active concert or participation with any of them, who receive
24   achial notice of this Order, and any other person served with a copy of this Order,
25   are hereby restrained and enjoined from directly or indirectly:
26         A.     Interfering with the Receiver' s efforts to manage, or take custody,
27   control, or possession of, the Assets or Documents subject to the receivership;
28         B.     Transacting any of the business of the Receivership Entities;
                                            28
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 29 of 37 Page ID #:2. 55




               C.    Transferring, receiving, altering, selling, encumbering, pledging,
2     assigning, liquidating, or otherwise disposing of any Assets owned, controlled, or
3     in the possession or custody of, or in which an interest is held or claimed by, the
4     Receivership Entities, Jason Cardiff, or Eunjung Cardiff; or
5              D.    Refusing to cooperate with the Receiver or the Receiver's duly
6     authorized agents in the exercise of their duties or authority under any order of this
7 ·   Court.
8     XXI. STAY OF ACTIONS
9              IT IS FURTHER ORDERED that, except by leave of this Court, during
10    the pendency of the receivership ordered herein, Defendants, Defendants' officers,
11    agents, employees, attorneys, and all other persons in active concert or
12    participation with any of them, who receive actual notice of this Order, and their
13    corporations, subsidiaries, divisions, or affiliates, and all investors, creditors,
14    stockholders, lessors, customers and other persons seeking to establish or enforce
15    any claim, right, or interest against or on behalf of Defendants, and all others
16    acting for or on behalf of such persons, are hereby enjoined from taking action that
17    would interfere with the exclusive jurisdiction of this Court over the Assets or
18    Documents of the Receivership Entities or over the assets of Jason Cardiff and
19    Eunjung Cardiff, including, but not limited to :
20             A.    Filing or assisting in the filing of a petition for relief under the
21    Bankn1ptcy Code, 11 U.S.C. § 101 et seq., or of any similar insolvency proceeding
22    on behalf of the Receivership Entities;
23             B.    Commencing, prosecuting, or continuing a judicial, administrative, or
24    other action or proceeding against the Receivership Entities, including the issuance
25    or employment of process against the Receivership Entities, except that such
26    actions may be commenced if necessary to toll any applicable statute of
27    limitations;
28
                                                 29
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 30 of 37 Page ID #:2. 56




1          C.     Filing or enforcing any lien on any Asset of the Receivership Entities,
2    taking or attempting to take possession, custody, or control of any Asset of the
3    Receivership Entities, Jason Cardiff, or Eunjung Cardiff; or attempting to
4    foreclose, forfeit, alter, or tenninate any interest in any Asset of the Receivership
5    Entities, Jason Cardiff, or Eunjung Cardiff, whether such acts are part of a judicial
6    proceeding, are acts of self-help, or otherwise.
7    Provided, however, that this Order does not stay: (1) the commencement or
8    continuation of a criminal action or proceeding; (2) the commencement or
9    continuation of an action or proceeding by a governmental unit to enforce such
10   governmental unit's police or regulatory power; or (3) the enforcement of a
11   judgment, other than a money judgment, obtained in an action or proceeding by a
12   govermnental unit to enforce such governmental unit's police or regulatory power.
13   XXII. COMPENSATION OF RECEIVER
14         IT IS FURTHER ORDERED that the Receiver and all personnel hired by
15   the Receiver as herein authorized, including counsel to the Receiver and
16   accountants, are entitled to reasonable compensation for the performance of duties
17   pursuant to this Order and for the cost of actual out-of-pocket expenses incurred by
18   them, from the Assets now held by, in the possession or control of, or which may
19   be received by, the Receivership Entities, Jason Cardiff, or Eunjung Cardiff. The
20   Receiver shall file with the Court and serve on the parties periodic requests for the
21   payment of such reasonable compensation, with the first such request filed no more
22   than sixty (60) days after the date of entry of this Order. The Receiver shall not
23   increase the hourly rates used as the bases for such fee applications without prior
24   approval of the Court.
25

26
27
28
                                             30
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 31 of 37 Page ID #:2. 57




1    XXIII. RECEIVER'S BOND
2          IT IS FURTHER ORDERED that the Receiver shall file with the Clerk of
3    this Court a bond in the sum of $15,000 with sureties to be approved by the Court,
4    conditioned that the Receiver will well and truly perform the duties of the office
5    and abide by and perform all acts the Court directs. 28 U .S.C. § 754.
6    XXIV. IMMEDIATE ACCESS TO BUSINESS PREMISES AND RECORDS
7          IT IS FURTHER ORDERED that:
8          A.     In order to allow Plaintiff and the Receiver to preserve Assets and
9    evidence relevant to this action and to expedite discovery, Plaintiff and the
10   Receiver, and their representatives, agents, contractors, and assistants, shall have
11   immediate access to the business premises and storage facilities, owned,
12   controlled, or used by the Receivership Entities. Such locations include, but are
13   not limited to: 820 North Mountain Ave. , Suite 100, Upland, CA 91786; 870
14   North Mountain Ave., Suites 115 and 118, Upland, CA 91786; any additional
15   business locations if they are discovered during the immediate access, and any
16   offsite location or commercial mailbox used by the Receivership Entities. The
17   Receiver may exclude Defendants, Receivership Entities, and their employees
18   from the business premises during the immediate access.
19         B.     Plaintiff and the Receiver, and their representatives, agents,
20   contractors, and assistants, are authorized to remove Documents from the
21   Receivership Entities' premises in order that they may be inspected, inventoried,
22   and copied. Plaintiff shall return any removed materials to the Receiver within
23   five (5) business days of completing inventorying and copying, or such time as is
24   agreed upon by Plaintiff and the Receiver;
25         C.     Plaintiffs access to the Receivership Entities' documents pursuant to
26   this Section shall not provide grounds for any Defendant to object to any
27   subsequent request for documents served by Plaintiff.
28
                                             31
 C se 5:18-cv-02 104-SJO-PLA Document 29 Filed 10/10/18 Page 32 of 37 Page ID #:2. 58




1          D.     Plaintiff and the Receiver, and their representatives, agents,
2    contractors, and assistants, are authorized to obtain the assistance of federal , state
3    and local law enforcement officers as they deem necessary to effect service and to
4    implement peacefully the provisions of this Order;
5          E.     If any Documents, computers, or electronic storage devices containing
6    information related to the business practices or finances of the Receivership
7    Entities are at a location other than those listed herein, including personal
8    residence(s) of any Defendant, then, immediately upon receiving notice of this
9    order, Defendants and the Receivership Entities shall produce to the Receiver all
10   such Documents, computers, and electronic storage devices, along with any codes
11   or passwords needed for access. In order to prevent the destruction of computer
12   data, upon service of this Order, any such computers or electronic storage devices
13   shall be powered down in the normal course of the operating system used on such
14   devices and shall not be powered up or used until produced for copying and
15   inspection; and
16         F.     If any communications or records of any Receivership Entity are
17   stored with an Electronic Data Host, such Entity shall, immediately upon receiving
18   notice of this order, provide the Receiver with the usemame, passwords, and any
19   other login credential needed to access the communications and records, and shall
20   not attempt to access, or cause a third party to attempt to access, the
21   communications or records.
22   XXV. DISTRIBUTION OF ORDER BY DEFENDANTS
23         IT IS FURTHER ORDERED that Defendants shall immediately provide a
24   copy of this Order to each affiliate, telemarketer, marketer, sales entity, successor,
25   assign, member, officer, director, employee, agent, independent contractor, client,
26   attorney, spouse, subsidiary, division, and representative of any Defendant, and
27   shall, within ten (10) days from the date of entry of this Order, provide Plaintiff
28   and the Receiver with a sworn statement that this provision of the Order has been
                                              32
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 33 of 37 Page !D #:2. 59




1    satisfied, which statement shall include the names, physical addresses, phone
2    number, and email addresses of each such person or entity who received a copy of
3    the Order. Furthennore, Defendants shall not take any action that would
4    encourage officers, agents, members, directors, employees, salespersons,
5    independent contractors, attorneys, subsidiaries, affiliates, successors, assigns or
6    other persons or entities in active concert or participation with them to disregard
7    this Order or believe that they are not bound by its provisions.
8    XXVI. EXPEDITED DISCOVERY
9          IT IS FURTHER ORDERED that, notwithstanding the provisions of Fed.
10   R. Civ. P. 26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a),
11   34, and 45 , Plaintiff and the Receiver are granted leave, at any time after service of
12   this Order, to conduct limited expedited discovery for the purpose of discovering:
13   (1) the nature, location, status, and extent of Defendants ' Assets; or (2) compliance
14   with this Order. The limited expedited discovery set forth in this Section shall
15   proceed as follows:
16         A.     Plaintiff and the Receiver may take the deposition of parties and non-
17   parties. Forty-eight (48) hours notice shall be sufficient notice for such
18   depositions. The limitations and conditions set forth in Rules 30(a)(2)(B) and
19   3 l(a)(2)(B) of the Federal Rules of Civil Procedure regarding subsequent
20   depositions of an individual shall not apply to depositions taken pursuant to this
21   Section. Any such deposition taken pursuant to this Section shall not be counted
22   towards the deposition limit set forth in Rules 30(a)(2)(A) and 3 l(a)(2)(A) and
23   depositions may be taken by telephone or other remote electronic means.
24         B.     Plaintiff and the Receiver may serve upon parties requests for
25   production of Documents or inspection that require production or inspection within
26   five ( 5) days of service, provided, however, that three (3) days of notice shall be
27   deemed sufficient for the production of any such Documents that are maintained or
28   stored only in an electronic format.
                                             33
  C se 5:18-cv-02 104-SJO-PLA Document 29 Filed 10/10/18 Page 34 of 37 Page ID #:2. 60




 1          C.     Plaintiff and the Receiver may serve upon parties interrogatories that
 2    require response within five (5) days after Plaintiff serves such interrogatories.
 3          D.     Plaintiff and the Receiver may serve subpoenas upon non-parties that
 4    direct production or inspection within five (5) days of service.
 5          E.     Service of discovery upon a party to this action, taken pursuant to this
 6    Section, shall be sufficient if made by facsimile, email, or by overnight delivery.
 7          F.     Any expedited discovery taken pursuant to this Section is in addition
. 8   to, and is not subject to, the limits on discovery set forth in the Federal Rules of
 9    Civil Procedure and the Local Rules of this Court. The expedited discovery
 10   permitted by this Section does not require a meeting or conference of the parties,
 11   pursuant to Rules 26(d) & (f) of the Federal Rules of Civil Procedure.
 12         G.     The Parties are exempted from making initial disclosures under Fed.
 13   R . Civ. P. 26(a)(l) until further order of this Court.
 14   XXVII. SERVICE OF THIS ORDER
 15         IT IS FURTHER ORDERED that copies of this Order as well as
 16   Plaintiffs Ex Parte Application For (1) A Temporary Restraining Order And
 17   Order To Show Cause Why A Preliminary Injunction Should Not Issue And (2)
 18   Order Waiving Notice Requirement and all other pleadings, Documents, and
 19   exhibits filed contemporaneously with that Application (other than the complaint
 20   and summons) , may be served by any means, including facsimile, electronic mail
 21   or other electronic messaging, personal or overnight delivery, U .S. Mail or FedEx,
 22   by agents and employees of Plaintiff, by any law enforcement agency, or by
 23   private process server, upon any Defendant or any person (including any financial
 24   institution) that may have possession, custody or control of any Asset or Document
 25   of any Defendant, or that may be subject to any provision of this Order pursuant to
 26   Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this
 27   Section, service upon any branch, subsidiary , affiliate or office of any entity shall
 28   effect service upon the entire entity.
                                               34
 C   se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 35 of 37 Page ID #:2. 61



1    XXVIII. CORRESPONDENCE AND SERVICE ON PLAINTIFF
2          IT IS FURTHER ORDERED that, for the purpose of this Order, all
3    correspondence and service of pleadings on Plaintiff shall be addressed to:
4                 Elizabeth Sanger
                  James A. Prunty
5
                  Edwin Rodriguez
6                 Shira D . Mo dell
7
                  Federal Trade Commission
                  600 Pennsylvania Ave ., NW
8                 Washington, DC 20580
9
                  Tel : (202) 326-2757 , -2438, -3147, -3116
                  Fax: (202) 326-3259
10                Email: esanger@ftc .gov; jprunty@ftc .gov; erodriguez@ftc.gov;
11
                  smodell@ftc.gov
     XXIX. PRELIMINARY INJUNCTION HEARING
12
           IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 65(b),
13
     Defendants shall appear before this Court on the 23rd day of October, 2018, at
14
     2:00 p.m. to show cause, if there is any, why this Court should not enter a
15
     preliminary injunction, pending final ruling on the Complaint against Defendants,
16
     enjoining the violations of the law alleged in the Complaint, continuing the freeze
17
     of the Defendants' Assets, continuing the receivership, and imposing such
18
     additional relief as may be appropriate.
19
     XXX. BRIEFS AND AFFIDAVITS CONCERNING PRELIMINARY
20
     INJUNCTION
21
           IT IS FURTHER ORDERED that:
22
           A.     Defendants shall file with the Court and serve on Plaintiffs counsel
23
     any answering pleadings, affidavits, motions, expert reports or declarations, or
24
     legal memoranda no later than four (4) days prior to the order to show cause
25
     hearing scheduled pursuant to this Order. Plaintiff may file responsive or
26
     supplemental pleadings, materials, affidavits, or memoranda with the Court and
27
     serve the same on counsel for Defendants no later than one (1) day prior to the
28
                                            35
 C se 5:18-cv-02104-SJO-PLA Document 29 Fi led 10/10/18 Page 36 of 37 Page ID #:2 . 62




1      order to show Cause hearing. Provided that such affidavits, pleadings, motions,
2      expert reports, declarations, legal memoranda, or oppositions must be served by
3      personal or overnight delivery, facsimile or email, and be received by the other
4      party or parties no later than 5:00 p .m. Pacific Time on the appropriate dates set
5      forth in this Section.
6            B.     An evidentiary hearing on Plaintiffs request for a preliminary
7      injunction is not necessary unless Defendants demonstrate that they have, and
8      intend to introduce, evidence that raises a genuine and material factual issue. The
9      question of whether this Court should enter a preliminary injunction shall be
10     resolved on the pleadings, declarations, exhibits, and memoranda filed by, and oral
11     argument of, the parties. Live testimony shall be heard only on further order of
12     this Court. Any motion to permit such testimony shall be filed with the Court and
13 _   served on counsel for the other parties at least five (5) days prior to the preliminary
14     injunction hearing in this matter. Such motion shall set forth the name, address,
15     and telephone number of each proposed witness, a detailed summary or affidavit
16     revealing the substance of each proposed witness ' s expected testimony, and an
17     explanation of why the taking of live testimony would be helpful to this Court.
18     Any papers opposing a timely motion to present live testimony or to present live
19     testimony in response to another party 's timely motion to present live testimony
20     shall be filed with this Court and served on the other parties at least three (3) days
21     prior to the order to show cause hearing.
22     Provided, however, that service shall be performed by personal or overnight
23     delivery, facsimile, or email, and Documents shall be delivered so that they shall
24     be received by the other parties no later than 5:00 p.m. Pacific Time on the
25     appropriate dates provided in this Section.
26
27

28
                                               36
 C se 5:18-cv-02104-SJO-PLA Document 29 Filed 10/10/18 Page 37 of 37 Page ID #:2. 63



1    XXXI. DURATION OF THE ORDER
2          IT IS FURTHER ORDERED that this Order shall expire fourteen (14)
3    days from the date of entry noted below, unless within such time, the Order is
4    extended for an additional period pursuant to Fed. R. Civ. P . 65(b)(2) .
5    XXXII. RETENTION OF JURISDICTION
6          IT IS FURTHER ORDERED that this Court shall retain jurisdiction of
7    this matter for all purposes.
8          SO ORDERED, this 10th day of October, 2018 @ 3:00 p.m.
9

10
11
12   UNITED STATES DISTRICT ruDGE
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             37
         Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 1 of 29 Page ID
                                               FEDERAL TRAf)ifGoMMISSION

                                  FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT

Definitions and Instructions:

     1. Complete all items. Enter "None" or "N/A" ("Not Applicable ") in the first field only of any item that does not apply
        to you . If you cannot fully answer a question , explain why.

    2. "Dependents" include your spouse , live-in companion, dependent children, or any other person, whom you or your
       spouse (or your children's other parent) claimed or could have claimed as a dependent for tax purposes at any
       time during the past five years.

    3.   "Assets" and "Liabilities" include ALL assets and liabilities, located within the United States or any foreign country
         or territory, whether held individually or jointly and whether held by you, your spouse , or your dependents, or held
         by others for the benefit of you, your spouse , or your dependents .

    4.   Attach continuation pages as needed . On the financial statement, state next to the Item number that the Item is
         being continued . On the continuation page(s) , identify the Item number(s) being continued.

    5.   Type or print legibly.

    6.   Initial each page in the space provided in the lower right corner.

    7. Sign and date the completed financial statement on the last page .


Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years ,. fined, or both, if such person:

        (1) "in any matter within the jurisdiction of the executive , legislative , or judicial branch of the Government of the
United States , knowingly and willfully falsifies, conceals or covers up by any trick, scheme , or devise a material fact;
makes any materially false, fictitious or fraudulent statement or representation ; or makes or uses any false writing or
document knowing the same to contain any materially fa lse , fictitious or fraudulent statement or entry" (18 U.S.C. § 1001 ) ;

          (2) "in any . .. statement under penalty of perjury as permitted under section 1746 of title 28 , United States Code ,
willfully subscribes as true any material matter which he does not believe to be true" (18 U.S.C. § 1621 ); or

         (3) "in any ( .. . statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any false
material declaration or makes or uses any other information . . . knowing the same to contain any false material
declaration " (18 U.S.C. § 1623).
                                    I
For a felony conviction under the provisions cited above , federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation , or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross
loss . 18 U.S .C. § 3571 .




                                                                     Federal Trade Commission Fin ancial Statement of Individual Defendant
                                          Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 2 of 29 Page ID



                                                                                                                                                Social Security No .

      Current Address of Primary Residence                                                                                                      Driver's License No .                                           State Issued


                                                                                                                                                Phone Numbers                      Date of Birth:   /   /
                                                                                                                                                Home: (   )                                      (mm/dd/yyyy)
                                                                                                                                                Fax:    (    )                     Place of Birth

      0Rent 00wn                                                                                              From (Date):                      E-Mail Address
                                                                                                                             mm/dd/
      Internet Home Page




                                                                                                                                                                         From:        /    /            Until:   /   /
                                                                                                                                                                                   (mm/dd /yyyy)              (mm/dd/yyyy)

                                                                                                                                                                         □ Rent Dawn
     Address                                                                                                                                                                                          Until:



                                                                                                                                                                         □ Rent Dawn
     Address                                                                                                                                                             From:                        Until:



                                                                                                                                                                         □ Rent Dawn
     Identify any other name(s) and/or social security number(s) you have used , and the time period(s) during which they
     were used:



11~~:igfa:lnfitmiiiin!Algtif ftggij!iii#.iim
                                           lr]JNJif:li:i@:imtilfti90/
:-:•:•:•.•.•:•:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:.:-:,:-:-:-:
     Spouse/Companion's Name


    Address (if different from yours)                                                                                                           Phone Number
                                                                                                                                                (    )
                                                                                                                                                □ R e nt Down                    From (Date) :      /   /
                                                                                                                                                                                                 (mm/dd/yyyy)
     Identify any other name(s) and/or social security number(s) you have used , and the time period(s) during which they were used:


    Employer's Name and Address                                                                                                                 Job Title

                                                                                                                                                Years in Present Job     Annual Gross Salary/Wages
                                                                                                                                                                         $




    Name and Address                                                                                                                                                     Social Security No.

                                                                                                                                                                         Date of Birth
                                                                                                                                                                             I      I
                                                                                                                                                                         (mm/dd/yyyy)



    Name and Address                                                                                                                                                     Phone Number




                                                                                                                                                                                                                  Initials:

                                                                                                                                      1 of 10       Federal Trad e Commission Financial Statement of Individual Defendant
          Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10i18 Page 3 of 29 Page ID
                                           #:2966

Name and Address                                       Socia l Security No .                Date of Birth
                                                                                               I    I
                                                                                            (mm/dd/yyyy)
                                                       Relationship


Name and Address                                       Social Security No .                 Date of Birth
                                                                                                  I       I
                                                                                            (mm/dd/yyyy)
                                                       Relationship


Name and Address                                                                               Date of Birth
                                                       Social Security No .
                                                                                                  I    I
                                                                                               (mm/dd/yyyy)
                                                       Relation ship


Name and Address                                                                               Date of Birth
                                                       Social Security No .
                                                                                                      I       I
                                                                                               (mm/dd/yyyy)
                                                       Relationship




Company Name and Address                                   Dates Employed                 In com e Received: Y-T-D & 5 Prior Yrs.

                                                                                          Year                    Income
                                         From (Month/Yea r)            To (Month/Yea r)
                                                   I                           I          20                      $
Ownership Interest?   D   Yes   D   No                                                                            $
Positions Held                           From (Month/Yea r)            To (Month/Year)                            $
                                                   I                           I                                  $
                                                                               I                                  $
                                                                                                                  $
Company Name and Address                                   Dates Employed                 In com e Received : Y-T-D & 5 Prior Yrs.

                                                                                          Yea r                   Income
                                         From (Month/Yea r)            To (Month/Year)
                                                   I                           I
                                                                                          20                      $
Ownership Interest?   D   Yes   D   No                                                                            $
Positions Held                           From (Month/Year)             To (Month/Yea r)                           $
                                                   I                           I                                  $
                                                                                                                  $
                                                                                                                  $
Company Name and Address                                   Dates Employed                 Income Received: Y-T-D & 5 Prior Yrs.

                                                                                          Year                    In come
                                         From (Month/Year)             To (Month/Year)
                                                   I                         I
                                                                                          20                      $
Ownership Interest?   D   Yes   D   No                                                                            $

Positions Held                           From (Month/Year)             To (Month/Yea r)                           $
                                                                                                                  $
                                                                                                                  $
                                                                                                                  $




                                                                                                                  Initials:

                                         2 of 10           Federal Trade Commission Financial Statement of Individual Defendant
              Case 5:18-cv-02104- SJO-PLA Document 29-1 Filed 10/10i18 Page 4 of 29 Page !D
                                                                                 #:2967
} tem 1. Pending Lawsuit~tEiled By _or Agarnst ¥0.u:-0i.¥our Spouse . ·                                           ;      . . . . -· ·. _·      · .- -: .- ·    .·: '.}{:
/ tist:all pending lawsalts tl'lat !'lave treen Iffed ~ 1;jt agalnst ypu or:y&mspo:os:e. in any:court::or:lierote an admlnlstralfve agencym me Unit@ staf.es::or in J


                                                                                                        Nature of                                           Status or
        Caption of Proceeding                Court or Agency and Location            Case No .                                 Relief Request ed
                                                                                                       Proceed ing                                         Disposition




           Name of Owner(s)                          Name & Address of Depository Institution                     Box No .                      Contents




                                                                                                                                                   Initials :

                                                                         3 of 10      Federa l Trade Commission Financial Statement of Individual Defend ant
          Case 5:18-cv-02104-SJO-PLA Document 29-1 · Filed 10/10/18 Page 5 of 29 Page ID
                                           #:2968




                                                         ASSETS




   a. Amount of Cash on Hand $                            I Form of Cash on Hand
   b. Name on Account            Name & Address of Financial Institution                        Account No.                    Current Balan ce

                                                                                                                           $




                                                                                                                           $




                                                                                                                           $




                                                                                                                           $




                                                                                                                           $




ONner of Security                                                Issu er                        Type of Security       No. of Units Owned


Broker House, Address                                            Broker Account No.

                                                                 Current Fair Market Valu e             I ~oan(s) Against Secu rity
                                                                 $
ONner of Security                                                Issuer                       I Type of Security       No. of Units Owned


Broker House, Address                                           Broker Account No.

                                                                 Current Fair Market Value              I ~oan(s) Against Security
                                                                 $
ONner of Security                                               Issuer                        I Type of Security       No. of Units Owned

Broker House, Address                                           Broker Account No.

                                                                Current Fair Market Value               I ~oan(s) Against Security
                                                                $




                                                                                                                            Initials :

                                                     4 of 10     Federal Trade Commission Financial Statement of Individual Defend ant
         Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 6 of 29 Page ID
                                          #:2969




                                                       Type of Business or Financial                   Owner              Ownership         If Officer, Director, Member
            Entity's Nam e & Address
                                                      Interest (e.g ., LLC , partnership)      (e .g., self, spouse)         %                  or Partner, Exact Title




Debtor's Name & Address                             Date Obligation                    Original Amount Owed       Nature of Obligation (if th e result of a final court
                                                 Incu rred (Month/Year)            $                              judgment or settlement , provide court name
                                                            I                                                     and docket number)
                                                 Current Amount Owed               Payment Schedule
                                                  $                                $

Debtor's Telephone                               Debtor's Relationship to You


Debtor's Name & Add ress                             Date Obligation       Original Amount Owed   Nature of Obligation (if th e result of a fina l court
                                                  Incurred (Month/Year)   $                       judgment or settlement, provide court name
                                                1 - - - - - - ' - - - - - + - - - - - - - - - - i and docket number)
                                                 Current Amount Owed      Payment Schedule
                                                 $                        $
Debtor's Telephone                               Debtor's Relationship to You




Insurance Company's Name , Address , & Telephon e No .               Beneficiary                                       Policy No.                 Face Value
                                                                                                                                                  $
                                                                     Insured                                           Loans Against Policy       Surrender Valu e
                                                                                                                       $                          $

Insurance Company's Name, Address , & Telephone No.                  Beneficiary                                       Policy No.                 Face Value
                                                                                                                                                  $
                                                                     Insu red                                          Loans Against Policy       Surrender Valu e
                                                                                                                       $                          $




Trustee or Administrator's Name, Address & Telephone No.                           Name on Account                                  I Account No.
                                                                                   Date Established        Type of Plan                 Surrend er Value before
                                                                                     I    I                                             Taxes and Penalties
                                                                                   (mm/dd/yyyy)                                         $
Trustee or Administra tor's Name, Address & Telephone No.                          Name on Account                                  I Account No.
                                                                                   Date Established        Type of Plan                 Surrend er Valu e before
                                                                                     I    I                                             Taxes and Penalties
                                                                                                                                        $




                                                                                                                                                      Initials:

                                                                    5 of 10        Federal Trade Commission Financial Statement of Individual Defendant
          Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 7 of 29


Type                                                                                                Amount Expected      Date Expected (mm/dd/yyyy)
                                                                                                $                           I       I
                                                                                                $

                                                                                                $




                                                               Purchase Price                        Original Loan Amount       Current Balance
                                                               $                                     $                          $
Make                        Registration State & No.           AccounVLoan No.                      Current Value               Monthly Payment
                                                                                                     $                          $
Model                       Address of Vehicl e's Location     Lender's Name and Address




Veh icle Type     Year      Registered Own er's Name           Purchase Price                       Original Loan Amount        Current Balance
                                                               $                                    $                           $
Make                        Registration State & No.           AccounVLoan No .                     Current Value               Monthly Payment
                                                                                                    $                           $
Model                       Address of Vehicle's Location      Lender's Nam e and Address




Vehicle Type      Year      Registered Owner's Name            Purchase Price               Original Loan Amount            Current Balance
                                                               $                            $                               $
Make                        Registration State & No.           AccounVLoan No.              Current Value                   Monthly Payment
                                                                                            $                               $
Model                       Address of Vehicle's Location      Lender's Nam e and Address




Vehicle Type      Year      Registered Owner's Name            Purchase Price               Original Loan Amount            Current Balance
                                                               $                            $                               $
Make                        Registration State & No.           AccounVLoan No .             Current Value                   Monthly Payment
                                                                                            $                               $
Model                       Address of Vehicl e's Location     Lender's Nam e and Address




   Property Category                                                                                                                         Current Value
                              Name of Own er                           Property Locati on                     Acquisition Cost
 (e.g., artwork, jewelry)

                                                                                                             $                          $



                                                                                                             $                          $



                                                                                                             $                          $




                                                                                                                                            Initials:

                                                             6 of 10    Federal Trad e Commission Financial Statement of Individual Defendant
Acquisition Date (mm/dd/yyyy)         Purchase Price                         Current Valu e                   Basis of Valuation
   I    I                             $                                      $
Lend er's Nam e and Address                                   Loan or Account No.                             Current Balance On First Mortgage or
                                                                                                              Contra ct
                                                                                                              $
                                                                                                              Monthly Payment
                                                                                                              $
Other Mortgag e Loan(s) (describe)                                Monthly Payment                             D    Rental Unit
                                                                  $
                                                                  Current Balance                            Monthly Rent Received
                                                                  $                                           $
Property's Location                        Type of Property                      Name(s) on Title or Contract and Ownership Percentages




Acquisition Date (mm/dd/yyyy)         Purchase Price                         Current Value                   Basis of Valuation
  I    I                              $                                      $
Lender's Nam e and Address                                    Loan or Account No.                            Current Balance On First Mortgage or
                                                                                                             Contract
                                                                                                             $
                                                                                                             Monthly Payment
                                                                                                             $
Oth er Mortgag e Loan(s) (describe)                               Monthly Paym ent                           D     Rental Unit
                                                                  $
                                                                  Current Balance                            Monthly Rent Received
                                                                  $                                          $


                                                                          LIABILITIES




 Name of Credit Card (e .g., Visa ,
                                                   Account No.                                Name(s) on Account                        Current Balance
 MasterCard , Department Store
                                                                                                                                  $
                                                                                                                                  $




                          Type of Tax                                            Amount Owed                                     Yea r Incurred
                                                                      $
                                                                      $
                                                                      $




                                                                                                                                             Initials:

                                                                   7 of 1D        Federal Trade Commission Financial Statement of Individual Defendant
          Case 5:18-cv-02104-SJO-PLA Docu ment 29-1 Fi led 10/10i18 Page 9 of 29 Page ID


Lender/Creditor's Name, Address , and Telephone No.     Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                        number)



                                                        Lender/Creditor's Relationship to You



Date Liability Was Incurred           Original Amount Owed                   Current Amount Owed                  Payment Schedule
  I    I
                                      $                                      $
(mm/dd/yyyy)
Lender/Creditor's Name, Address , and Telephone No.    Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                       number)



                                                        Lender/Creditor's Relationship to You



Date Liability Was Incurred           Original Amount Owed                   Current Amount Owed                Payment Schedule
  I    I
                                      $                                      $
(mm/dd/yyyy)

                                                  OTHER FINANCIAL INFORMATION




                                                 Date Establish ed
 Trustee or Escrow Agent's Name & Address                              Grantor            Beneficiaries               Present Market Value of Ass ets*
                                                  (mm/dd/yvvv)
                                                    I    I                                                        $




                                                                                                                  $




                                                                                                                  $




                                                                                                      Transfer Date              Type of Transfer
Transferee's Name, Address , & Relationship        Property Transferred       Aggregate Value*
                                                                                                      (mm/dd/yyyy)               (e.g., Loan , Gift)
                                                                              $                        I    I




                                                                              $




                                                                              $



                                                                                                                                           · .. ":-,-··
                                                                                                     , ,
                                                                                                    . ...                               . :.-:>.,.:/,,,.· .


                                                                                                                                      Initia ls :

                                                                 8 of 10     Federal Trad e Commission Financial Statement of Individual Defendant
                                     Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 10 of 29 Page ID


                                                                 Federal tax returns filed during the last three years by or on behalf of you , your spouse , or your dependents .
                                                                 All applications for bank loans or other extensions of credit (other than credit cards) that you , your spouse , or your
                                                                 dependents have submitted within the last two years, including by obtaining copies from lenders if necessary.
     Item 9                                                      For each bank account listed in Item 9, all account statements for the past 3 years .
                                                                 For each business entity listed in Item 11 , provide (including by causing to be generated from accounting records) the
     Item 11                                                     most recent balance sheet , tax return , annual income statement, the most recent year-to-date income statement, and all
                                                                 general ledger files from account records.
                                                                 All appraisals that have been prepared for any property listed in Item 17, including appra isa ls done for insu rance
     Item 17                                                     purposes . You may exclude any category of property where the total appraised value of all property in that category is
                                                                 less than $2 ,000 .
    Item 18                                                      All appraisals that have been prepared for real property listed in Item 18.
    Item 21                                                      Documentation for all debts listed in Item 21 .
                                                                 All executed documents for any trust or escrow listed in Item 22. Also provide any appra isals , including insurance
    Item 22
                                                                 appraisals that have been done for any assets held by any such trust or in any such escrow.



Iltim!l i iiiiimi~tt.ii:JIIJ.iniiilfiiirtirtiiil Mi irli !PP!ffli~ lniiYivrili!Pi!linfi t
:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-:-·-:-:-:-:-:-:-:-                .·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.·.:-·•·-·-·-:-·-·-
                                                                                                                                                                              1
                                                                                                                                                                                                                 -:-:-:-:-:-:-:-:-:

    Assets                                                                                                                                                                                 Liabilities
    Cash on Hand (Item 9)                                                                                                                                                 $                Loans Against Publicly Traded Securities (I tem 10)            $
    Funds Held in Financial Institutions (Item 9)                                                                                                                         $                Vehicles - Liens (Item 16)                                     $
    U.S. Government Securities (Item 10)                                                                                                                                  $                Real Property - Encumbrances (Item 18)                         $
   Publicly Trad ed Securities (Item 10)                                                                                                                                  $                Credit Cards (I tem 19)                                        $
   Non-Public Business and Financial Interests (Item 11)                                                                                                                  $                Taxes Payable (Item 20)                                        $
   Amounts Owed to You (Item 12)                                                                                                                                          $                Amounts OWed by You (Item 21 )                                 $
   Life Insurance Policies (Item 13)                                                                                                                                      $                Other Liabilities (Itemize)
   Deferred Income Arrangements (Item 14)                                                                                                                                 $                                                                               $
   Vehicles (Item 16)                                                                                                                                                     $                                                                               $
   Other Personal Property (Item 17)                                                                                                                                      $                                                                               $
   Real Property (Item 18)                                                                                                                                                $                                                                               $
   Other Assets (Itemize)                                                                                                                                                                                                                                 $
                                                                                                                                                                          $                                                                               $
                                                                                                                                                                          $                                                                               $
                                                                                                                                                                          $                                                                               $
                                                                                                               Total Assets                                               $                Total Liabilities                                              $

tttl.ru:J:2iL @i..1mi~:tf£prr111tm2nih~Yi)vtmni ~mijJ~tj~iJ~~§Ji1jf::oopg~:)fqµr:§e2*-itiii::x2t;;r1~~niji»i§rt
.?r:0:wle ttle ~irent 1:n0nuw incom~ and exP.lil.nse:s n,r yQu, yQur: spous~; and your: :/w.penuenut Ooc n0:t lm:lude: credit :cam pa~rifa si;ii:ia'r.at~ty; ratfie:r,
·1ncti:file credit caro ·:e::w.e:nditure_~m tlliniµpro_pr:Hite:(;ategofies.                                                                                                         · ·.           .. ·. · :                          .   .' :. . : ·    ·: ::·,..   ·; ·.
   Income (State source of each item)                                                                                                                                                Expenses
   Salary - After Taxes                                                                                                                                                              Mortgage or Rental Payments for Residence(s)
                                                                                                                                                                      $                                                                                       $
   Source:
   Fees , Commissions , and Royalties                                                                                                                                                Property Taxes for Residence(s)
                                                                                                                                                                      $                                                                                       $
   Source:
   Interest                                                                                                                                                                          Rental Property Exp enses , Including Mortgage Paym ents, Taxes ,
                                                                                                                                                                      $                                                                                       $
   Source :                                                                                                                                                                          and Insurance
   Dividends and Capital Gains                                                                                                                                                       Car or Other Vehicl e Lease or Loan Payments
                                                                                                                                                                      $                                                                                       $
  Source:
  Gross Rental Income                                                                                                                                                                Food Expens es
                                                                                                                                                                      $                                                                                       $
  Source:
  Profits from Sole Proprietorships                                                                                                                                                  Clothing Expenses
                                                                                                                                                                      $                                                                                       $
  Source:
  Distributions from Partnerships , S-Corporations,                                                                                                                                  Utilities
  and LLCs                                                                                                                                                            $                                                                                       $
  Source:


                                                                                                                                                                                                                                                         Initials:

                                                                                                                                                                                  9 of 10        Federa l Trade Commission Financial Statement of Individu al Defendant
         Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 11 of 29 Page ID

Distributions from Trusts and Estates                        Medical Expenses , Including Insurance
                                                  $                                                                           $
Source:
Distributions from Deferred Income Arrangements              Other Insuran ce Premiums
                                                  $                                                                           $
Source :
Social Security payments                          $          Other Transportation Expenses                                    $
Alimony/Child Support Received                    $          Other Expenses (Itemize)
Gambling Income                                   $                                                                           $
Other Income (Itemize)                                                                                                        $
                                                  $                                                                           $
                                                  $                                                                           $
                                                  $                                                                           $

                                   Total Income   $          Total Expenses                                                   $




Item No . Document Re lates To                                                 Description of Document




         I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession , or control. I know of the
pena lties for false statements under 18 U.S.C. § 1001 , 18 U.S.C. § 1621 , and 18 U.S.C. § 1623 (five years imprisonment
and/or fines) . I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.


Executed on :


(Date)                                                Signature




                                                          1O of 1O    Federal Trade Commission Financi al Statement of Individual Defendant
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 12 of 29 Page lD
                                         #:2975
                                            FEDERAL TRADE COMMISSION

                             FINANCIAL STATEMENT OF CORPORATE DEFENDANT



Instructions :

1.      Complete all items . Enter ''None" or "NIA" (''Not Applicable") where appropriate . If you cannot fully answer a
        question, explain why .

2.      The font size within each fie ld will adjust automatically as you type to accommodate longer responses .

3.      In completing this financial statement, ''the corporation " refers not only to this corporation but also to each of its
        predecessors that are not named defendants in this action .

4.      When an Item asks for information about assets or liabilities "held by the corporation," include ALL such assets
        and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
        benefit of the corporation .

5.      Attach continuation pages as needed . On the financial statement, state next to the Item number that the Item is
        being continued. On the continuation page(s), identify the Item number being continued .

6.      Type or print legibly.

7.      An officer of the corporation must sign and date the completed financial statement on the last page and initial
        each page in the space provided in the lower right comer.




Penalty for False Information :

Federal law provides that any person may be imprisoned for not more than five years, fined , or both, if such person:

        (1) "in any matter within the jurisdiction of any department or agency of the United States knowingly and
        willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false ,
        fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
        same to contain any false, fictitious or fraudulent statement or entry" (18 U.S.C. § 1001);

        (2) "in any ... statement under penalty of perj ury as permitted under section 1746 oftitle 28, United States Code,
        willfully subscribes as true any material matter which he does not believe to be true" (18 U.S. C. § 1621 ); or

        (3) "in any ( ... statement under penalty of perjury as permitted under section 1746 of title 28, United States
        Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
        false material declaration or makes or uses any other information . .. knowing the same to contain any false
        material declaration ." (18 U.S .C. § 1623)

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss .
18 U .S.C. § 3571.
          Case 5: 18-cv-02104-SJO-PLA             Document 29-1 Filed 10i10/18 Page 13 of 29 Page ID
                                                         #:2976

                                           BACKGROUND INFORMATION


Item 1.            General Information

Corporation 's Full Name - - -- -- - - - - - - - - - - - - - - - - - - - - -- -- - -

Primary Business Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From (Date) _ _ __

Telephone No . _ _ _ _ _ _ _ _ _ _ _ _ Fax No. _ _ _ __ _ _ _ _ _ __

 E-Mail Address_ _ __ _ _ _ _ __                  Internet Home Page _ _ _ _ _ _ _ _ __

All other current addresses & previous addresses for past five years, including post office boxes and mail drops:

Address- - - - - - - - - - - - - - - - - - - - - - - - - - From/Until- - - - - - - - -

Address- - - - - -- - - - - - - - - - - - - - - - - - - - From/Until- - - -- - - --

Address- - - - - - - - - - - - - - - - - - - - - - - - - - From/Until._________

All predecessor companies for past fi ve years:

Name & Address - - - - - - -- - - - - - - - - - - -- - - - - From/Until - - - - - -

Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until _ _ _ _ __

Name & Address - - - - - - - - - - - - - - - - - - - - - - - - From/Until - - - - - -


Item 2.            Legal Information

Federal Taxpayer ID No . _ _ _ _ _ _ _ _ _ _ _ State & Date of Incorporation _ _ _ _ _ _ _ _ _ __

State Tax ID No . _ _ _ _ _ _ _ _ _ State _ _ _ _ _ _ _ Profit or Not For Profit _ _ _ _ __ _ __

Corporation 's Present Status: Active _ _ _ _ _ _ _ Inactive _ _ _ _ _ _ Dissolved _ _ _ _ _ _ __

If Dissolved: Date dissolved _ _ _ _ _ _ _ _ _ _ _ By Whom _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Reasons _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Fiscal Year-End (Mo./Day) _ _ _ _ _ _ _ Corporation' s Business Activities _ _ _ _ _ _ _ _ _ _ __


Item 3.            Registered Agent

Name of Registered Agent _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __

Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Telephone No . _ _ _ __ _ _ _




          Page 2                                                                          Initials _ _ __
          Case 5:18-cv-02104-SJO-PLA Document 29-1 Fiied 10i10i18 Page 14 of 29 Page ID
                                            #:2977

Item 4.            Principal Stockholders

List all persons and entities that own at least 5% of the corporation 's stock .


                                             Name & Address                                                   % Owned




Item 5.            Board Members

List all members of the corporation's Board of Directors.

                                    Name & Address                                        % Owned      Term {From/Until)




Item 6.            Officers

List all of the corporation 's officers, including de facto officers (individuals with significant management responsibility
whose titles do not reflect the nature of their positions) .


                                            Name & Address                                                   % Owned




          Page 3                                                                             Initials _ _ __
          Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 15 of 29 Page !D
                                            #: 2978

Item 7.            Businesses Related to the Corporation

List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.


                                  Name & Address                                          Business Activities    % Owned




State which of these businesses, if any, has ever transacted business with the corporation _ _ _ _ _ _ _ _ __




Item 8.            Businesses Related to Individuals

List all corporations, partnerships, and other business entities in which the corporation ' s principal stockholders, board
members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.


  Individual 's Name                      Business Name & Address                          Business Activities    % Owned




State which of these businesses, if any, have ever transacted business with the corporation _ _ _ _ _ _ _ _ __




Item 9.            Related Individuals

List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
years and current fiscal year-to-date. A " related individual " is a spouse, sibling, parent, or child of the principal
stockholders, board members, and officers (i .e., the individuals listed in Items 4 - 6 above).


                           Name and Address                                    Relationship           Business Activities




          Page 4                                                                              Initials - - - -
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10i18 Page 16 of 29 Page ID
                                         #:2979

Item 10.         Outside Accountants

List all outside accountants retained by the corporation during the last three years.


                                    Firm Name                                 Address                         CPA/PA?




Item 11.         Corporation's Recordkeeping

List all individuals within the corporation with responsibility for keeping the corporation ' s financial books and records for
the last three years .

                             Nan1e. Address. & Telephone Number                                       Position(s) Held




Item 12.         Attorneys

List all attorneys retained by the corporation during the last three years.


                                       Firm Nan1e                                        Address




        Page 5                                                                               Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 17 of 29 Page ID
                                         #:2980

Item 13.        Pending Lawsuits Filed by the Corporation

List all pending lawsuits that have been fil ed by the corporation in court or before an administrative agency . (List
lawsuits that resulted in final judgments or settl ements in favor of the corporation in Item 25) .

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address· - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No .- - - - - - - Reli ef Requested- - - - - - - - - Nature of Lawsuit- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address
                          - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - -
Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No ._ _ _ _ _ _ _ Relief Requested _ _ _ _ _ _ _ __                      ature of Lawsuit-- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __

Court' s Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit- - - - -- - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit· - - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       Page 6                                                                               Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 18 of 29 Page ID
                                         #:29f31

Item 14.        Current Lawsuits Filed Against the Corporation

List all pending lawsuits that have been fil ed against the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments, settlements, or orders in Items 26 - 27) .

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address
                          --------------------------------
Docket No. _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

- - - - - - - - - - - - - - - Status- - - - - - - - - - - - - - - - - - - - - - -

Opposing Party 's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address
                         --------------------------------
Docket No._ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No ._ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No ._ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party 's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No .- - - - - - - Relief Requested- - - - - - - - - Nature of Lawsuit- - - - - - - - -

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



       Page 7                                                                               Initials _ _ __
        Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed l0il0/18 Page 19 of 29 Page ID
                                          #:29B2

Item 15.         Bankruptcy Information

List all state insolvency and federal bankruptcy proceedings involving the corporation.

Commencement Date - - - - - - - - Termination Date - - - - - - - - Docket No. - - - - - - - -

If State Court: Court & County - - - - - - - - - - If Federal Court: District - - - - - - - - - - - -

Disposition
              --------------------------------------

Item 16.                  Safe Deposit Boxes

List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
benefit of the corporation. On a separate page, describe the contents of each box.

Owner's Name              Name & Address of Depositorv Institution                                                   Box No .




                                                FINANCIAL INFORMATION

REMINDER: When an Item asks for information about assets or liabilities "held by the corporation," include
ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
others for the benefit of the corporation.

Item 17.         Tax Returns

List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.

  Federal/       Tax Year        Tax Due       Tax Paid       Tax Due       Tax Paid               Preparer's Name
 State/Both                      Federal        Federal        State         State

                             $             $              $             $

                             $             $              $             $

                             $             $              $             $




        Page 8                                                                                 Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 20 of 29 Page ID
                                         # :2983

Item 18.         Financial Statements

List all financial statements that were prepared for the corporation ' s last three complete fiscal years and for the current
fiscal year-to-date . Attach copies ofall statements, p roviding audited statements if available.


   Year        Balance Sheet     Profit & Loss Statement    Cash Flow Statement Changes in Owner's Eguitv Audited?




Item 19.         Financial Summary

For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not
provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial
information.
                               Current Year-to-Date         1 Year Ago              2 Years Ago              3 Years Ago

 Gross Revenue              $                          $ _ _ _ __               $ _ _ _ __              $_   _    _   _    _
                               ------
 Expenses                   $ _ _ _ _ __               $ _ _ _ __               $ _ _ _ __              $
                                                                                                         -   ----




                           :_                         _
 Net Profit After Taxes     $- - - - - -               $_ _ _ _ _               $_ _ _ _ _              $_    _   _    _       _

 Payables

 Receivables

Item 20.         Cash, Bank, and Money Market Accounts

List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
certificates of deposit, held by the corporation . The term "cash" includes currency and uncashed checks .

Cash on Hand$ _ _      _   _ _ _ _ _ _ Cash Held for the Corporation ' s Benefit$ _ _ __                     _ _ __


  Name & Address of Financial Institution                Signator(s) on Account              Account No .          Current
                                                                                                                   Balance
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ $_ _ __

________________________ _                                                                    _ _ _ _ $_ _ __

_ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ __




        Page 9                                                                                Initials _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 21 of 29 Page ID
                                         #:2984

Item 21.          Government Obligations and Publicly Traded Securities

List all U. S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
the corporation . Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
bearer bonds, state and municipal bonds, and mutual funds , held by the corporation .

Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ _ __

No. of Units Owned _ _ _ _ Current Fair Market Value$ _ _ _ _ _ _ _ _ Maturity Date _ _ _ _ _ __

Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ _ __

No . of Units Owned _ _ _ _ Current Fair Market Value $_ _ _ _ _ _ _ _ Maturity Date _ _ _ _ _ __


Item 22.          Real Estate

List all real estate, including leaseholds in excess of five years, held by the corporation .

Type of Property_ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name(s) on Title and Ownership Percentages. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Value $- - - - - - - - - Loan or Account No . - - - - - - - - - - - -

Lender' s Name and Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Balance On First Mortgage $_ _ _ _ _ _ _ Monthly Payment $_ _ _ _ __

Other Loan(s) (describe)- - - - - - - - - - - - - - - - - - - - Current Balance$- - - - - - - -

Monthly Payment $_ _ _ _ _ _ _ _ Rental Unit? _ _ _ _ _ _ _ _ Monthly Rent Received$ _ _ _ _ __



Type of Property _ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name(s) on Title and Ownership Percentages _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Value$ _ _ _ _ _ _ _ _ _ Loan or Account No . _ _ _ _ _ _ _ _ _ __

Lender' s Name and Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Balance On First Mortgage $_ _ _ _ _ _ _ Monthly Payment $_ _ _ _ __

Other Loan(s) (describe)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Current Balance$ _ _ _ _ _ _ __

Monthly Payment $_ _ _ _ _ _ _ _ Rental Unit? _ _ _ _ _ _ _ _ Monthly Rent Received $_ _ _ _ __




        Page 10                                                                                 Initials _ _ __
        Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 22 of 29 Page ID
                                          # :2985

Item 23.          Other Assets

List all other property, by category, with an estimated value of $2,5 00 or more, held by the corporation, including but not
limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
intellectual property .

           Property Category                               Property Location                         Acguisition       Current
                                                                                                        Cost            Value

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $


Item 24.          Trusts and Escrows

List all persons and other entities holding funds or other assets that are in escrow or in tmst for the corporation .


           Trustee or Escrow Agent's                      Description and Location of Assets                Present Market
                Name & Address                                                                              Value of Assets

_ _ _ _ _ _ _ _ _ __ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ _ __

_ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ __ __ _

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ _ _ _ _ _

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $ _ _ _ _ _ _ __




        Page 11                                                                               Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10i10i18 Pag e 23 of 29 Page ID
                                         #:2986

Item 25.         Monetary Judgments and Settlements Owed To the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation .

Opposing Party ' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - Docket No .- - - - - -

Nature of Lawsuit- - - - - - - - - - - - - Date of Judgment- - - - - - - Amount$- - - - -

Opposing Party ' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ __ _

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - Docket No .- -- -- -

Nature of Lawsuit- - -- - -- - - - - - - Date of Judgment- - - - - - - Amount$- - - - -



Item 26.         Monetary Judgments and Settlements Owed By the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.

Opposing Party ' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address- - - - - - - - - - - - - - - - - - - - - - - Docket No .- - - - - -

Nature of Lawsuit- - - - - - - - - - - - - - - - - Date- - - - - - Amount$- - - - - -

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No ._ _ _ _ __

Nature of Lawsuit___ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment_ _ _ _ _ _ _ Amount$ _ _ _ __

Opposing Party ' s Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No ._ _ _ _ __

Nature of Lawsuit_ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment_ _ _ _ _ _ _ Amount $_ __ __

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _ __

Nature of Lawsuit- - - - - - - - - - - - - Date of Judgment- - - - - - - Amount$- -- - -

Opposing Party 's Name & Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court' s Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _ __

Nature of Lawsuit- - - - - - - - - - - - - Date of Judgment- - - - - - - Amount $- - - - -




       Page 12                                                                          Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Pag e 24 of 29 Page ID
                                         #:2987

Item 27.          Government Orders and Settlements

List all existing orders and settlements between the corporation and any federal or state government entities.

Name of Agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Contact Person _ _ _ _ _ _ _ _ _ _ __

Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Telephone No. _ _ _ _ _ __

Agreement Date _ _ _ _ _ _ Nature of Agreement _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Item 28.          Credit Cards

List all of the corporation ' s credit cards and store charge accounts and the individuals authorized to use them .

            Nan1e of Credit Card or Store                           Names of Authorized Users and Positions Held




Item 29.          Compensation of Employees

List all compensation and other benefits received from the corporation by the five most highly compensated employees,
independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
fiscal years and current fiscal year-to-date. "Compensation" includes, but is not limited to, salaries, commissions,
consulting fees , bonuses, dividends, distributions, royalties, pensions, and profit sharing plans . "Other benefits" include,
but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
individuals, or paid to others on their behalf.


           Name/Position                  Current Fiscal       1 Year Ago       2 Years Ago        Comgensation or
                                          Year-to-Date                                             Tyge of Benefits

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $




        Page 13                                                                               Initials _ _ __
       Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 25 of 29 Page ID
                                         #:2988

Item 30.         Compensation of Board Members and Officers

List all compensation and other benefits received from the corporation by each person listed in Items 5 and 6, for the
current fiscal year-to-date and the two previous fiscal years . "Compensation" includes, but is not limited to, salaries,
commissions, consulting fees , dividends, distributions, royalties, pensions, and profit sharing plans. " Other benefits"
include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directl y to
the individuals, or paid to others on their behalf.


           Name/Position                  Current Fiscal           1 Year Ago       2 Years Ago         Compensation or
                                          Year-to-Date                                                  Type of Benefits

                                      $                    $                    $

                                      $                    $                    $

                                      $                    $                    $

                                     $                     $                    $

                                     $                     $                    $

                                     $                     $                    $

                                     $                     $                    $

                                     $                     $                    $

Item 31.         Transfers of Assets Including Cash and Property

List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
previous three years, by loan, gift, sale, or other transfer.
                                                               /




 Transferee 's Name, Address, & Relationship            Property                    Aggregate     Transfer   Type of Transfer
                                                       Transferred                   Value          Date     (e.g ., Loan, Gift)



- - - - - - - - - - - -- - - - - - - - - - - - - $- - - - - - - - - - - - - - - - - - -



- - - - - - - - - - - - -- - - - - - - - - - - - $- - - - - - - - - - - - - - - -- - -


- - - - - - - - - - - - - - - - - - - - - - - - - $ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



- - - - - - - - - - - - - - - - - - - - - - - - - $- - - - - - - - - - - - -- - - - - -



- - - - - - - - - - - - - - - - - - - - - - - - - $- - - - - - - - - - - - - - - - - - -




       Page 14                                                                                     Initials _ _ __
         Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10/18 Page 26 of 29 Page ID
                                           #:2989

Item 32.           Documents Attached to the Financial Statement

List all documents that are being submitted with the financial statement.

  Item No . Document      Description of Docwnent
      Relates To




         I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge . I have provided all requested documents in my custody, possession, or control. I know of the
penalties for false statements under 18 U.S.C. § 1001 , 18 U .S.C. § 1621 , and 18 U.S.C . § 1623 (five years imprisonment
and/or fines) . I certify under penalty of perjury under the laws of the United States that the foregoing is true and correct.

Executed on:


(Date)                                             Signature



                                                   Corporate Position




         Page 15                                                                              Initials _ _ __
              Case 5:18-cv-02104-SJO-PLA Document 29-1 FHed 10i10/18 Page 27 of 29 Page ID
                                                #:2990
Form        4506                                               Request for Copy of Tax Return
(July 2017)                                      ►   Do not sign this form unless all applicable lines have been completed.                         0MB No. 1545-0429
                                                       ►   Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                          ► For more information about Form 4506, visit www.irs.gov/form4506.

Tip. You may be able to get your tax retu rn or return information from oth er sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return . The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from th e orig inal tax return and usually contains the information that a third party (such as a mortgage company)
requ ires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Pl ease vis it us at IRS .gov and click on "Get a Tax Transcript ... " or call 1-800-908-9946.

    1a Name shown on tax return . If a joint return , enter the name shown first.                           1b First social security number on tax return ,
                                                                                                               individual taxpayer identification number, or
                                                                                                               employer identification number (see instructions)


    2a If a joint return, enter spouse's name shown on tax return.                                          2b Second social security number or individual
                                                                                                               taxpayer identification number if joint tax return


    3 Current name, address (including apt ., room , or suite no.), city, state, and ZIP code (see instructions)



    4 Previous address shown on the last return filed if different from line 3 (see instructions)




    5 If th e tax retu rn is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number.




Caution: If the tax return is being mailed to a thi rd party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return to the third party listed on line
5, the IRS has no control over what the th ird party does with th e information . If you would like to limit the third party's authority to disclose your return
information , you can specify this limitation in your written agreement with the third party.

    6       Tax return requested. Form 1040, 11 20, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2 ,
            schedules, or amended returns . Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
            destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
            type of return , you must complete another Form 4506. ►                   ________________
            Note: If the copies must be certified for court or administrative proceedings, check here .
                                                                                                                                                                     □
    7       Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
            eight years or periods, you must attach another Form 4506.




    8       Fee. There is a $50 fee for each return req uested. Full payment must be included with your request or it will
            be rejected. Make your check or money order payable to "United States Treasury. " Enter your SSN, ITIN ,
            or EIN and "Form 4506 request" on your check or money order.
        a   Cost for each return       .                                                                                                   $             50.00
        b   Number of returns requested on line 7 .
        c   Total cost. Multiply line 8a by line 8b                                                                                        $
    9       If we cannot find the tax return , we wi ll refund the fee. If the refund should go to th e third party listed on lin e 5, check here
                                                                                                                                                                     □
Caution: Do not sign this form unless all applicable lines have been completed .
Signature of taxpayer(s). I declare that I am either th e taxpayer whose name is shown on line 1a or 2a, or a person authorized to obtain the tax return
requested . If the request app lies to a joint return, at least one spouse must sign . If signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.
D   Signatory attests that he/she has read the attestation clause and upon so reading
    declares that he/she has the authority to sign the Form 4506. See instructions.                                              Phone number of taxpayer on line
                                                                                                                                 1a or 2a


Sign           ►   Signature (see instructions)                                                      Date
Here
               ►   Title (if li ne 1a above is a corporation , partnership, estate, or trust)


               ►   Spouse's sig nature                                                               Date

For Privacy Act an d Paperwork Reduction Act Notice, see page 2.                                        Cat. No. 41721E                        Form   4506 (Rev. 7-2017)
           Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10/10i18 Page 28 of 29 Page !D
                                                                                  #:2991
Form 4506 (Rev. 7-2017)                                                                                                                                              Page   2
Section references are to the Internal Revenue Code       Chart for all other returns                                  Corpora tions. Generally, Form 4506 can be
unless otherwise noted.                                                                                             signed by: (1) an officer having legal authority to bind
                                                          If you lived in                                           the corporation, (2) any person designated by the
Future Developments                                       or your business               Mail to:                   board of directors or other governing body, or (3)
For the latest information about Form 4506 and its        was in:                                                   any officer or employee on wrttten request by an y
                                                                                                                    principa l officer and attested to by the secretary or
instructions, go to www.irs.gov/form4506.
                                                          Alabama , Alaska,                                         other officer. A bona fide shareholder of record
Information about any recent developments affecting
Form 4506, Form 4506-T and Form 4506T-EZ will be          Arizona, Arkansas,                                        own ing 1 percent or more of the outstanding stock
posted on that page.                                      Ca lifornia, Colorado,                                    of the corporation may submtt a Form 4506 but must
                                                          Florida, Hawaii, Idaho,                                   provide documentation to support the requester's
                                                                                                                    right to receive the informat ion.
General Instructions                                      Iowa, Kansas, Louisiana,
                                                          Minnesota, Mississippi,                                     Partn erships. Generally, Form 4506 can be
Caution: Do not sign this form unless all applicable      Missouri, Montana,                                        signed by any person who was a member of the
lines have been completed.                                Nebraska, Nevada,                                         partnership during any part of the tax period
Purpose of form. Use Form 4506 to request a copy          New Mexico,                                               requested on line 7.
                                                                                         Internal Revenue Service
of your tax return. You can also designate (on line 5)    North Dakota,                                                All others. See section 6103(0) if the taxpayer has
                                                                                         RAIVS Team
a third party to receive the tax return.                  Oklahoma, Oregon,                                         died, is insolvent, is a d issolved corporat ion, or if a
                                                                                         P.O. Box 9941
                                                          South Dakota, Texas,                                      trustee, guardian, executor, receiver, or
How long will it take? It may take up to 75                                              Mail Stop 6734
                                                          Utah, Washington,                                         adm inistrator is acting for the taxpayer.
calendar days for us to process your request.                                            Ogden, UT 84409
                                                          Wyoming , a foreign
Tip. Use Form 4506-T, Request for Transcript ofTax        country, American                                         Note: If you are Heir at law, Next of kin, or
Return, to request tax return transcripts, tax account    Samoa, Puerto Rico,                                       Beneficiary you must be able to establish a material
information, W-2 information, 1099 information,           Guam, the                                                 interest in the estate or trust.
verification of nonfil ing, and records of account.       Commonwealth of the                                       Documentation . For entities other than individuals,
                                                          Northern Mariana                                          you must attach the authorization document. For
Automated t ranscript request. You can quickly
                                                          Islands, the U.S. Virg in                                 examp le, this could be the letter from the principal
request transcripts by using our automated self-help
                                                          Islan ds, or A.P.O. or                                    officer authorizing an employee of the corporation or
service tools. Please visit us at IRS.gov and click on
                                                          F.P.O. address                                            the letters testamentary authorizing an individual to
"Get a Tax Transcript ... " or call 1-800-908-9946.
                                                                                                                    act for an estate.
Where to file. Attach payment and mail Form 4506          Connecticut, Delaware,
to the address below for the state you lived in, or the   District of Columbia,                                     Signature by a representative. A representative
state your business was in, when that return was          Georg ia, Illinois, Indiana,                              can sign Form 4506 for a taxpayer on ly if this
filed. There are two address charts: one for              Kentucky, Maine,                                          authority has been specifically delegated to the
individual returns (Form 1040 series) and one for all     Maryland,                                                 representative on Form 2848, line 5. Form 2848
other returns.                                            Massachusetts,                                            showing the delegation must be attached to Form
                                                                                         Internal Revenue Service
                                                          Michigan, New                                             4506.
   If you are requesting a return for more than one                                      RAIVSTeam
year or period and the chart below sh ows two             Hampshire, New Jersey,         P.O. Box 145500
                                                          New York, North                Stop 2800 F                Privacy Act and Paperwork Reduction Act
different addresses, send your request to the                                                                       Notice. We ask for the information on th is form to
address based on the address of your most recent          Carolina,                      Cincinnati, OH 45250
                                                          Ohio, Pen nsylvania,                                      establish your right to gain access to the requested
return.                                                                                                             return(s) under the Internal Revenue Code. We need
                                                          Rhode Island, South
                                                          Carolina, Tennessee,                                      this information to properly identify the retum(s) and
Chart for individual returns                                                                                        respond to your request. If you request a copy of a
                                                          Vermont, Virginia, West
(Form 1040 series)                                        Virginia, Wisconsin                                       tax return, sections 6103 and 6109 requ ire you to
                                                                                                                    provide this information, including your SSN or EIN,
If you filed an
                                                                                                                    to process your request. If you do not provide this
individual return             Mail to:
and lived in:
                                                          Specific Instructions                                     information, we may not be able to process your
                                                                                                                    request. Providing false or fraudulent information
                                                          Line 1 b. Enter your employer identification number       may subject you to penalt ies.
Alabama, Kentucky,                                        (EIN) if you are requesting a copy of a business
Louisiana, Mississi ppi,                                                                                                Routine uses of this information include giving it to
                                                          return . Otherwise, enter the first social security
Tennessee, Texas.a                                                                                                  the Department of Justice for civil and criminal
                                                          number (SSN) or your individual taxpayer
forei gn country, American    Internal Revenue Service                                                              lttigation, and ctties, states, the District of Columbia ,
                                                          identification number (lllN) shown on the return. For
Samoa, Puerto Rico,           RAIVS Team                                                                            and U.S. commonwealths and possessions for use
                                                          examp le, if you are requesting Form 1040 that
Guam, the                     Stop 6716 AUSC                                                                        in adm inistering their tax laws. We may also
                                                          includes Schedule C (Form 1040), enter your SSN.
Commonwealth of the           Austin, TX 73301                                                                      disclose this information to other countries under a
Northern Mariana Islands,                                 Li ne 3. Enter your current address. If you use a P.O.    tax treaty, to federal and state agencies to enforce
the U.S. Virgin Islands, or                               box, please include tt on th is line 3.                   federal nontax criminal laws, or to federal law
A.P.O. or F. P.O. address                                 Li ne 4. Enter the address shown on the last return       enforcement and intelligence agencies to combat
                                                          filed if different from the address entered on line 3.    terrorism.
Alaska, Arizona,
                                                          Note: If the addresses on lines 3 and 4 are different       You are not required to provide the information
Arkansas, California,
                                                          and you have not changed your address with the            requested on a form that is subject to the Paperwork
Colorado, Hawaii, Idaho,
                                                          IRS, fi le Form 8822, Change of Address. For a            Reduction Act unless the form displays a valid 0MB
Illinois, Indiana, Iowa,
                              Internal Revenue Service    business address, file Form 8822-B, Change of             control number. Books or records relating to a form
Kansas, Michigan,
                                                          Address or Responsible Party - Business.                  or tts instructions must be retained as long as their
Minnesota, Montana,           RAIVS Team
                                                                                                                    contents may become material in the adm inistration
Nebraska, Nevada, New         Stop 37106                  Sign ature and date. Form 4506 must be signed and
                              Fresno, CA 93888                                                                      of any Internal Revenue law. Generally, tax returns
Mexico, North Dakota,                                     dated by the taxpayer listed on line 1a or 2a. The        and return information are confidential, as required
Oklahoma, Oregon ,                                        IRS must receive Form 4506 within 120 days of the         by section 61 03.
South Dakota, Utah,                                       date signed by the taxpayer or it will be rejected.
Washington, Wisconsin,                                    Ensure that all applicable lines are comp leted before       The time needed to comp lete and file Form 4506
Wyoming                                                   signing.                                                  will vary depending on ind ividual circumstances. The




                                                          m
                                                                                                                    estimated average time is: Lea rning about the law
Connecticut,                                                          You must check the box in the                 or the form , 10 min.; Preparing the form, 16 min. ;
Delaware, District of                                                 signature area to acknowledge you             and Copying , assembling, and se nd ing the form
Columbia, Florida,                                                                                                  t o t he IRS, 20 min.
                                                                      have the authority to sign and request
Georgia, Maine,                                                                                                       If you have comments concerning the accuracy of
Maryland,                                                             the information. The form will not be
                              Internal Revenue Service    processed and returned to you if the box is               these t ime estimates or suggestions for making
Massachusetts,                RAIVS Team                                                                            Form 4506 simpler, we would be happy to hear from
Missouri, New                 Stop 6705 P-6               unchecked.
                                                                                                                    you. You can write to:
Hampshire, New Jersey,        Kansas City, MO               Individuals. Copies of jointly filed tax returns may
New York, North                                                                                                       Internal Revenue Service
                              64999                       be furnished to etther spouse. Only one signature is        Tax Forms and Publications Division
Carolina, Ohio,                                           required. Sign Form 4506 exactly as your name
Pennsylvania, Rhode                                                                                                   1111 Constttution Ave. NW, IR-6526
                                                          appeared on the original return. If you changed your        Washington, DC 20224.
Island, South Caro lina,                                  name, also sign your current name.
Vermont, Virg inia, West
Virginia                                                                                                             Do not send the form to this address. Instead, see
                                                                                                                    Where to file on this page.
Case 5:18-cv-02104-SJO-PLA Document 29-1 Filed 10i10/18          Page 29 of 29 Page ID
                                  #:2992



                CONSENT TO RELEASE FINANCIAL RECORDS



       I, _ __ _ _ _ _ _ _ _of _ _ _ _ _ _ __ , (City,
State), do hereby direct any bank, saving and loan association, credit union,
depository institution, finance company, commercial lending company, credit card
processor, credit card processing entity, automated clearing house, network
transaction processor, bank debit processing entity, automated clearing house,
network transaction processor, bank debit processing entity, brokerage house,
escrow agent, money market or mutual fund, title company, commodity trading
company, trustee, or person that holds, controls, or maintains custody of assets,
wherever located, that are owned or controlled by me or at which there is an
account of any kind upon which I am authorized to draw, and its officers,
employees, and agents, to disclose all information and deliver copies of all
documents of every nature in its possession or control which relate to the said
accounts to any attorney of the Federal Trade Commission, and to give evidence
relevant thereto, in the matter of [         ], now pending in the United States
District Court of [            ], and this shall be irrevocable authority for so doing.

      This direction is intended to apply to the laws of countries other than the
United States of America which restrict or prohibit disclosure of bank or other
financial information without the consent of the holder of the account, and shall be
construed as consent with respect hereto, and the same shall apply to any of the
accounts for which I may be a relevant principal.



Dated:                            Signature:_ _ _ _ _ _ _ _ _ _ _ __

                                 Printed Name:- - - - - - - - - - - -
